                                                                              CLERKSOFFICE UtS2DlSI.<u
                                                                                    ATRG' NOKE,VA
                                                                                           FILED
                             IN TIIE tN 'a b's-lz'rlsm sTm cT eotm 'r                   sEP 13 2212
               Foq TfIE W ESI'ERN DJ#TRICT OF VIRGINIA
m THE'M AXTER QF TI'IE SEARCH OF                                                  BY;                    k
   '(1)Km cera cellttlàr telephone beàrihg
       .
           '
                                                                      r                 5 PU
                                                              '
               M pdel    #E457.
                              0PTL           M EfD: caw xo.   ,   h       blZ
               89000617114864
       (2)turmntly located attheRoanoke'City            yued gsderseal
               Pblice DepnO' ent748 CampbellAve
               SW ,Roanoke,VA 24016



           AFFIDAW TIN SUPPORTOFAN APPLICATION UNDER RIY E 41FOR A
                                W ARRANT TO SEARCH AND SEI/E
               1,Jolm L McphailJr,beingFltstdulyswom,herebydepöàeandstateasfollows;
                            INTRODUCTION AND AGENTBACKFROUND
       1: 1makethisafsdavitin sgppörtofah applkcation tmderRule41oftheFbderalRulesof
Criminàl'Procvdure fora sœ ch warrantauthufizihg the examination öfproperty-'-ap electronk
devièe-whichiscurrenuyinIaw enltmementppssesaion,andtheextaction1om tlwtprop- y
öfelectronically storedinfonhation described ih AttéchmentB.

       2. 1am aFederalBureavofInvestigations(#B1)'I'askForceOë cer(TFO)assignedtoQle
   -
centralvirgimiasafe'
                   stm:tsviolentCrimesTaskrorce.Ihavqbeen aksignedtothistaskforc:
sinceJynuary 2016during which tim e1hAveworked on 14 differçntfederalco es.1havybeen a

Roatlok:CouhtyPolictOm cerfor23yearsand assigne'
                                               d1:theCriminélIltvestigationàDivision
for 17 years.During i is time 1Eave been tp ovet 20 laining do ses and sqhools'on gangs,
                        .

                                                                              '
                    .

narcotics,c%riminalinvkstigations,andihterview andintenpgationtetlmiques.lhavebeenassigned
                                         ,



astheprimaryinvegtigajoronhomicides,iapes,rbbbçries,and 0therviplentcrimessince2000.
                                                                  .




       3
       .. The facts in tliis aflsdavit comç from my personal Ubservalitm s,my training and
qxperiènce,.and inforfnasion obtained 9om other 1aw enforcemèntsoumes 'gnd witnezsqs.This
                                                                          .




                                                                                                                ts
                                                                                                         ///)
     d
A.
                                                                                                                                                                                                                    1s
                                                                                                                                                                                                                     rg
                                                                                                                                                                                                                    y,
                                                                                                                                                                                                                    jk
                                                                                                                                                                                                       ,r
                                                                                                                                                                                                        1
                                                                                                                                                                                                        t
                                                                                                                                                                                                        i
                                                                                                                                                                                                        j
                                                                                                                                                                                                        yj
                                                                                                                                                                                                         r
                                                                                                                                                                                                         -
                                                                                                                                                                                                         ,. . r
                                                                                                                                                                                                              .
                                                                                                                                                                                                                    i
                                                                                                                                                                                                                    y
                                                                                                                                                                                                                    p
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    r
                                                                                                                                                                                                                    t.
                                                                                                                                                                                                               .
                                                                                                                                                                                                               ,-.
                                                                                                                                                                                                               .    ;
                                                                                                                                                                                                                    q
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    )jy
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                      j
                       .                                                                                                                                                                                            )j'
                                                                                                                                                                                                                    '

         'm davitisi
         n         ,ht
                     endedtùshow m erelythatther:is'
                                                   sufficientprobablezausefortherequestedwarrant                                                                                                                    l
                                                                                                                                                                                                                    ?
                                                                                     .
                                                                                                                                                                                                                    yy
                                                                                                                                                                                                                   . ..
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                   i'
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    :
                                                                                                                                                                                                               -.
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                    (,
                                                                                                                                                                                                                     .
         qnd doegnd setfqrth all.of'm y kpowledge qbouttblsmatter.
                                                                 .                                                                                                                                      ,
                                                                                                                                                                                                           .
                                                                                                                                                                                                            tyk
                                                                                                                                                                                                              y     ,

                                                         ,
                                                                                                     '
                                                                                                             -
                                                                                                                             -.                   .        .                                            ':,
                                                                                                                                                                                                          P'f
                                                                                                                                                                                                          k 'u
                                                                                                                                                                                                                y
                                                                                                                                                                                                                jj
                                                                                                                                                                                                             '-'7
                                                                                                                                                                                                                 y
                                            IDENTIFICATION OF THE DEVICE TO BE EXAM INED
                                            -                                                                                                                                                               '  lj
                                                                                     .           .                                            .       ..       .
                                                                                                                                                                                                   .
                                                                                                                                                                                                            .kj
                                                                                                                                                                                                            y
                                                                                                                                                                                                            . ;jy
                                                                                                                                                                                                                .
                                                                                                                                                                                                                g
                                                                                                                                                                                                                r   ,
                                            -
                                                             .                                                                                                                                         --  -
                                                                                                                                                                                                           k,
                                                                                                                                                                                                           ..y
                                                                                                                                                                                                            )h
                                                                                                                                                                                                             :
                                                                                                                                                                                                             '
                                                                                                                                                                                                             y-
                           4.Thepmperty tp beserched:
                                    .
                                                         .
                                                                                                                                                                                                           ;.
                                                                                                                                                                                                            Xt     .
                                                                                                                                                                                                                    )t
                                                                                                                                                                                                            ï.. 1
                                                                                                                                                                                                             , .
                                                                                                                                                                                                                 11
                                                                         -                                                                                                                                     .. )l
                                                                                                                                                                                                                   -)
                                                                                                                                                                                                                    tjy
         Kyb/ceracellulartelephonèbearing Mode1#E4520PTT,M ED :99000612170864(SUBJECT
          .   ..
                                                '
                                                                                                                                                                                                                  4l
                                                                                                                                                                                                                  t     '

         DEW CE)                ,
                                                                                                                                                                                                                .: L
                                                                                                                                                                                                                   k)
                                                                                                                                                                                                                    (,
                                                                                                                                                                                                                (j
                                                                                                                                                                                                                 y
                                                                                                                                                                                                            .
                                                                                                                                                                                                            .
                                                                                                                                                                                                            '    t
                                                                                                                                                                                                                 k
         n eSUBJECT bEVICE iscurrently located àttheRoanökeCityPoliceDep
                   .                            .                                                                                         .
                                                                                                                                                                   ent,                                     .
                                                                                                                                                                                                                    ):
                                                                                                                                                                                                                     .
                                                                                                                                                                           348                                      ;(
         CnmpbvllAvqSW ,Roanoke,VA 24016                                                                                                                                                                        'V
                                                                                                                                                                                                                 '?
                                                                                                                                                                                                                  ) .
                                                             -
                                                                                                                                                                                                        ..
                                                                                                                                                                                                           '
                                                                                                                                                                                                            ., -.   )
                                                                                                                                                                                                                    q
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                    f
                                                                                                                                                                                                                    ,-
                                                                                         TECHNICAL TE            .           .
                                                                                                                                 S
                                                                                                                                                                                                       -.
                                                                                                                                                                                                          i
                                                                                                                                                                                                       -.'/
                                                                                                                                                                                                           jyy
                                                                                                                                                                                                          r)
                                                                                                                                                                                                            .


                                                                                                                     .                                                                                 ,               ,)
                                                                                                                                                                                                   .
                                                                                                                                                                                                           ,
                                                                                                                                                                                                                   t)y
                           5.
                           .                    .                                .
                                        Basçdgn mykaimng andexperience,1usethefdllowing tethnlcalterm sto
                                                                                                                                                       .           .                                           ,   tyyt
                                                                                                                                                                                                                   ïtt
                                                                                                                                                                                                                      r
                                                             '                                                                                                         .                                            Ci'
                                                                                                                                                                                                                      /'':
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                        ,


         convey thefnllpwin'
                           gmenmng
                                . s..                    .
                                                                                                                                                                                                            ,
                                                                                                                                                                                                            .,
                                                                                                                                                                                                           -.
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                    l
                                                                                                                                                                                                                    .t
                                                                                                                                                                                                                    7
                                                                                                                                                                                                                    4j
                                                                                                                                                                                                                .

     .                                                                                                                                                                                                      .
                                                                                                                                                                                                                jt
                                                                                                                                                                                                                 yt
                                                                                                                                                                                                                  y.
                                    à W ireles:.lèléphone... A wireless teléphöne (br mobile telephone,ot èellular
                                    .                                                                                                                                                                           /
                                                                                                                                                                                                                ;c),
                                                                     '
                                                                                                                                                                                                                    i%
                                                                                                                                                                                                                     i
                                                                                                                                                                            .                                       jy
                                        telephtme)isahnndheldwirelessdqviceUSGIfbrvoicennddata.commtmiqation                                                                                                       ;t ).
                                                                                                                                                                                                                   . g(
                                                                                                                                                                                                                    :y
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                     p.
                                                                                                                                                                                                                      q
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                      y
                                                                                                                                                                                                                      ri
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       -

                                        fhtough radio sig
                                                        'nals. Theàe telephbnes s:nd signals throttkh hetwbtks of
                                                                             .                                                                                                                                  .
                                                                                                                                                                                                                     )
                                                                                                                                                                                                                    u
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                    .ï,
                                                                                                                                                                                                                      )
                                                                                                                                                                                                                      j
                                        kansmitter/reqeivers, enabling com mnnlcatloh with ntherw irelesstelephones or   '
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                    V  p
                                                                                                                                                                                                                       z
                                                                                                                                                                                                                       f
                                                                                                                                                                                                                       x.


                                                                                                                                                                                                                ,
                                                                                                                                                                                                                .(
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 )j
                                        kaditibhalt'lnnd line''telephones. A wirelesstelephone usttally contains a Ltcall                                                                                       ./
                                                                                             '                                                                              .
                                                                                                                                                                                                                 ).
                                                                                                                                                                                                                  )
                                                                                                                                                                                                                 xz -
                                                                                                                                                                                                                    'i
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     %
                                        log
                                          ..
                                           y''whichreçpr.
                                                        d,thçtelephone'
                                                                      number,date,nndt.
                                                                                      im:ofcàllsmndetoaàdâom                                                                                                   '
                                                                                                                                                                                                               .$
                                                                                                                                                                                                                syy
                                                                                                                                                                                                                  jt    ,,

                                        thephonz.Iu Additiontovnablingvoicecommwucations,wiwlesstçlephonvsoffer                                                                                                     V-
                                                                                                                                                                                                                     ,
                                                                                         .
                                                                                                                                                                                                                   :'j-
                                                                                             -                                                                                                                      3$1
                                        abroad rM geofcapabilities.'rhùseùapabilitiesihcludù:stöiing nnm esandphone                                                                                                er t
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                   jt,
                                        nllm bers in qleckonic t<address booksi'i szqding, mcdving, and storing text                                                                                                   ib
                                                                     ,
                                                                                                                                  .                                                                             - .
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                    y)y
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                    L1
                                        m egsages and ,
                                                      erm ail;tnking,s:nding,rqtçiving,= 'd storing stillpkotographs and                                                                                            >t,
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       ?
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       ï
                                                                                                                                                                                                                       )'
                                        moving video;storing nnd playing'béck éudio fileq'storing
                                                                                                ' détes,appèintm'èltts,                                                                                                z:);,
                                                                                                                                                                                                                       Ti
                                                                                                                                                                                                                       è  j-
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       -.)1
                                        nnd other information on person'alcalendars;snd accessihg nnd downloading
                                        .           ..                                                                                .                                                                                 91
                                                                                                                                                                                                                        j,
                                                                                                                                                                                                                         t
                                                                                                                                                                                                                         zj
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          :j
                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                       1(
                                                                                                                                                                                                                    .. ,



                                                                                                                                                                                                        jj
                                                                                                                                                                                                        t                   .

                                                                                                         2                                                                               ,.
                                                                                                                                                                                          ' 6t3'.34..'r:'
                                                                                                                                                                                                        >
                                                                                                                                                                                  y.'. .x             -j
                                                                                                                                                                                                       ï
                                                                                                                                                                                                                ..
                                                                                                                                                                                                                    ,  41
                                                                                                                                                                                                                       1.
                                                                                                                                                                                 .1
                                                                                                                                                                                  l
                                                                                                                                                                                  kn..)j-jk-r
                                                                                                                                                                                            j;
                                                                                                                                                                                             ,
                                                                                                                                                                                             k- .
                                                                                                                                                                                                .'.q
                                                                                                                                                                                                   f
                                                                                                                                                                                                   L'
                                                                                                                                                                                                    ;:
                                                                                                                                                                                                     ..
                                                                                                                                                                                                      y:r
                                                                                                                                                                                                      j t
                                                                                                                                                                                                        -   -           .

                                                                                                                                                                                    %!          -  ) rj
                                                                                                                                                                                                  ;.
                                                                                                                                                                                                    ...
                                                                                                                                                                                                        -
                                                                                                                                                                                                       .:
                                                                                                                                                                                                        :. .
                                                                                                                                                                                                               ,
                                                                                                                                                                                                               ;j
                                                                                                                                                                                                                j
                                                                                                                                                                                     1
                                                                                                                                                                                     k
                                                                                                                                                                                     .             ..
                                                                                                                                                                                                      -.    y,
                                                                                                                                                                                                             jj
                                                                                                                                                                                                              l
                                                                                                                                                                                                              j;
                                                                                                                                                                                                       k.q
                                                                                                                                                                                                         w.
                                                                                                                                                                                                          ,2l
                                                                                                                                                                                                            'z.
                                                                                                                                                                                                              :j
                                                                                                                                                                                                               ,
                                                                                                                                                                                                        -
                                                                                                                                                                                                  ..           j
d
'


                                                                                                                                                                   )
                                                                                                                                                                   jl)
                                                                                                                                                                     'à
                                                                                                                                                                      '
                                                                                                                                                                      )
                                                                                                                                                                   è
                                                                                                                                                                   ;
                                                                                                                                                                   -
                                                                                                                                                                   i
                                                                                                                                                                   %
                                                                                                                                                                   k'
                                                                                                                                                                    1
                                                                                                                                                                    ,
                                                                                                                                                                    .
                                                                                                                                                                    ''1
                                                                                                                                                                      '
                                                                                                                                                                  (
                                                                                                                                                                  .
                                                                                                                                                                  yj
                                                                                                                                                                   -  ;,-
                                                                                                                                                                   -
                                                                                                                                                                   ,
                                                                                                                                                                   p)
                                                                                                                                                                   :
                                                                                                                                                                   t
                                                                                                                                                                    .
                                                                                                                                                                    j
                                                                                                                                                                   è1
                                                                                                                                                                    :
                                                                                                                                                                  :)r-k
                                                                                                                                                                      j
                                                                                                                                                                      q
                                                                                                                                                                      #
                                                                                                                                                                      j
        ihformatioh from the lnternet. W ireless telèphones may also include global                                                                            .
                                                                                                                                                                  .
                                                                                                                                                                  )
                                                                                                                                                                  /(
                                                                                                                                                                   3$)
                                                                                                                                                                     y
                                                                                                                                                                    ,

                     '
                                                                                                                                                                  t'
                                                                                                                                                                   :k
                                                                                                                                                                    ''
                                                                                                                                                                    t
                                                                                                                                                                    :
        posidonln'
                 gsystemCOPS''
                             Itedhnologyfordetermining.thelocation4fthedevice.                                                                                    f
                                                                                                                                                                  4
                                                                                                                                                                  l(
                                                                                                                                                                   i
                                                                                                                                                                   y
                                                                                                                                                                  t-
                                                                                                                                                                   (,
                                                                                                                                                                   t
             '
b. big.ltalcamera'                                               ;
                 .A dkitalcanwraisaemmerathatrecprdspicturesasdigltalpicture                                                                                       ?
                                                                                                                                                                   i7
                                                                                                                                                                   '
                                                                                                                                                                   )
    .                                                                                                                                                            ,
                                                                                                                                                               .r'5'7
                                                                                                                                                                    .
                                                                                                                                                                      >
                                                                                                                                                                      1
                                                                                                                                                                       ,
                                                                                                                                                             ,. . j
                                                                                                                                                                  t
                                                                                                                                                                  ,
                                                                                                                                                                  ;
                                                                                                                                                                  t(
                                                                                                                                                                   .)
        hles,ruthetthanbytlshl:phôtogrâphicfilm .DigitalcnmerasuseavarietyofGxed                                                                                  ';.
                                                                                                                                                                    ''
                                                                 .            .   .
                                                                                                                        ,                                         j
                                                                                                                                                                  ;
                                                                                                                                                                  j
                                                                                                                                                                  ?y,      .
                                                                                                                                                                          .'
                                                                                                                                                                  $è
                                                                                                                                                                   j
                                                                                                                                                                   y
                                                                                                                                                                   ;
        acd removablestoragemedia to ytore theirrecordçd images. Im qges'can usually
                     '
                                                                                                                                                                  $'
                                                                                                                                                                   è',,
                                                                                                                                                                   E
                                                                                                                                                                  j:
                                                                                                                                                                  :
                                                                                                                                                                  ..
                                                                                                                                                                  pt t
                                                                                                                                                                     r
                                                                                                                                                                   -k)

        be reieved by cormedin: the ènmera to a computer or by connecting the                                                                                      j'
                                                                                                                                                                   )
                                                                                                                                                                    .1
                                                                                                                                                                   V,     .
        rem ovéblestptage m edium to aseparateteader.                                                                                                             qjtl
                                                                                  Removablestoragemediaiàclude                                                 .@y
                                                                                                                                                                 ,r
                                                                                                                                                                  .
                                                                                                                                                                  j
                                                                                                                        /
                                                                                                                        -
                                                                                                                        '                                          s Y
                                                                                                                                                                     )
        varioustypesofflazh memotyca'
                                    rdsorm iniamreharddrives M ostdioitalcnmeras           .
                                                                                                                                                                  ,
                                                                                                                                                                    y)
                                                                                                                                                                     .
                                                                                                                                                                     jy
                                                                                                                                                                      j
                                                                                                                                                                      .
                                                                                                                                                                      j
                                                                                                                                                                   t;
                                                                                                                                                                   ,
                                                                                                                                                                   .
                                                                                                                                                                     4
        alsoincltld:ascteen forviewingtllestoredimages. Thisstbragemediacmtc1
                                                                            ohtaih                                                                                iy l
                                                                                                                                                                     f
                                                                                                                                                                     ).
                                                                                                                                                                  '-
                                                                                               .                                                                   ,,jg
                                                                                                                                                                      '
        anydkitaldatw iniludingdatatmrelétedtöphotographsorvideos.
                 .                                                                                                                                                :
                                                                                                                                                                  )'
                                                                                                                                                                   )'
                                                                                                                                                                  jy
                                                                                                                                                                   -
                                                                                                                                                                   t
                                                                                                                                                                   s
c. Portablemqdiaplayer:A portablemediaphyer(or:1M133Player''orPöd)isa                                                                                        .'
                                                                                                                                                              /$'     .

                                                                          *
                                                                                                                    .
                                                                                                                                                              )
                                                                                                                                                              '
                                                                                                                                                              .
                                                                                                                                                               - -) ';
                                                                                                                                                               kyIECi:;
                                                                                                                                                              7.
                                                                                                                                                                           .
                         .                       .
        handheld digit
                     alstoragqdevicedesignedprimarilytostoreandplayattdio,video,
                                         .
                                                                                                                                                                  y
                                                                                                                                                                  .
                                                                                                                                                                  ,
                                                                                                                                                                  s
                                                                                                                                                                  ?
                                                                                                                                                                  t
                                                                                                                                                                  r-
                                                                                                                                                                   ,
                                                                                                                                                                   )
                                                                                                                                                                   F
                                                                                                                                                                   j
                                                                                                                                                                   '
                                                                                                                                                                   ))
                                                                                                                                                                  f-
                                                                                                                                                                   -l
                                                                                                                                                                    '
                                                                                                                                                                    ;
        orphotogtàphi:51> ,Höwevef,aportéblem ediéplayqrcatlalsostoteötherdigital                                                                                 /'t
                                                                                                                                                                  .jj)
                                                                                                                                                                    1.  (-
                                                                                                                                                                         (1   .


        dau.Someportablemediaplayers.cantzseremovàblestoragemedia.Rehtövable                                                                                       :
                                                                                                                                                                   ,
                                                                                                                                                                   .
                                                                                                                                                                  'ë
                                                                                                                                                                  !E!
                                                                                                                                                                     j
                                                                                                                                                                     '
                                                                                                                                                                     . y.
                                                                                                                                                                    ((,-
                                                                                                                                                                          )
                                                                                                                                                                          '

        storggemçdiaincludevariotlstypesofflâshm emorycardsörm iniaturehardclrives.                                                                               0
                                                                                                                                                                  z't    :
                                                                                                                                                                         s
                                                                                                                                                                         .
                                                                                                                                                                       :-'
                                                                                                                                                                         .
                                                                                                                                                                         '.
                                                                                                                                                                           .
                                                                                                                                                                   ,
                                                                                                                                                                  tte
                                                                                                                                                                   y.
                                                                                                                                                                   .j)
        Thisremovable storage media can also store any digitaldata. Depending on the
                                             ,
                                                                                                                                                                    )
                                                                                                                                                                   .,
                                                                                                                                                                   )j.
                                                                                                                                                                     .
                                                                                                                                                                  !.:
                                                                                                                                                                    !
                                                                                                                                                                    j
                                                                                                                                                                    )
                                                                                                                                                                    2
                                                                                                                                                                    j.
                                                                                                                                                                     '
                                                                                                                                                                     !
        m odbl,a, port
                                                                     .
                                                                                                                                                                      ))
                                                                                                                                                                      .
                     gblemediaplayermayhavetheabilitytostofeverylargenmoMtspf                                                                                         yj
                                                                                                                                                                       .
                                                                                                                                                                       .
                                                                                                                                                                       .
                                                                                                                                                                      '.

                                 .                                                                                                                                  -jt ,
        eleckohic data and may- oEeradditionalfeatum ssuçh asa calendc,clmtactlist,
                             ,
                                                             .                                                                                                     .&'-
                                                                                                                                                                       y: .


                                                         .                                                                                                           /.
                                                                                                                                                                      .j'
                                                                                                                                                                  .
                                                                                                                                                                    tk
                                                                                                                                                                     .
                                                                                                                                                                     jy:
        d ock,                       .
                                                                                                                                                                    7/
                                                                                                                                                                     71';
                 otgnm es:                                                                                                                                     z    jj
                                                                                                                                                                   t-
                                                                                                                .                                                 f$.
                                                                                                                                                                  y rj
                                                                                                                                                                     t
                                                                                                                                                                     .
    d.IP Addross:AnlntemetProtOCO1address(örSimplyXPgddress')isauiique
                                                     '
                                                                                                                                                                      Yi
                                                                                                                                                                      y
                                                                                                                                                                       /
                                                                                                                                                                       y:
                                                                                                                                                                        ;

        nllmeric addressttsgd by computerson thelhtdm et. M IPAddtessisaseriesof       ,
                                                                                                                                                                  .(
                                                                                                                                                                  (.1
        f
                                                                                                        -
                                                                                                            .
                                                                                                                                                               .,

                                                                                                                                                                :-4)
                                                                                                                                                              -..
                                                                                                                                                                      #'
                                                                                                                                                                       -
         ournnmbers,eaohirl'
                           thefange0-255,sepkatedbyperiodà(e.g.#121.56.97.178).                .                                                               :yj
                                                                                                                                                                 j
                                                                                                                                                                 p
                                                                                                                                                                 )
                                                                                                                                                                 .
                                                                                                                                                                 j'
                                                                                                                                                                      -,
                                             .                                                                                                                 )
                                                                                                                                                               gjt
                                                                                                                                                                ' )j
                                                                                                                                                                  .

        Every çpm putçxconpeded to the lntem etmm tbeâssighed an P éddresyso that
                                         .                                                         ..
                                                                                                                            .
                                                                                                                                                               t
                                                                                                                                                               7
                                                                                                                                                              '!(
                                                                                                                                                                 # 1
                                                                                                                                                                r'cê
                                                                                                                                                                   '
                                                                                                                                                              (
                                                                                                                                                              )
                                                                                                                                                              ,lt
                                                                                                                                                                '
                                                                                                                                                                /
                                                                                                                                                                )
                                                                                                                                                               (.
                                                                                                                                                                y
                                                                                                                                                                ,7
                                                                                                                                                                 $
                                                                                                                                                                 :
                                                                                                                                                                 j
                                                                                                                                                                  .
                                                                                                                                                                  .
                                                                                                                                                                  .
                                                                                                                                                                           .



                                                                                                                                                              @
                                                                                                                                                          .-.,,
                                                                                                                                                              -
                                                                                                                                                               ?
                                                                                                                                                               jg
                                                                                                                                                                y
                                                                                                                                                                -
                                                                                                                                                                .
                                                                                                                                                                2
                                                                                                                                                                ),..

                                                                     :3                                                                                 '
                                                                                                                                                        '
                                                                                                                                                        t
                                                                                                                                                        : '
                                                                                                                                                          -
                                                                                                                                                        kt $
                                                                                                                                                              -
                                                                                                                                                              )
                                                                                                                                                              t'j
                                                                                                                                                                )
                                                                                                                                                                i
                                                                                                                                                                tl.
                                                                                                                                                                          .


                                                                                                                                                        ,u Ar .t)
                                                                                                                                                               :-
                                                                                                                                                                1
                                                                                                                                                         .        .
                                                                                                                                .                             !            .
                                                                                                                                        .   .   .            ..
                                                                                                                                                              ..  y((
                                                                                                                                                                    u
                                                                                                                                                    .        ....
                                                                                                                                                                      yj
                                                                                                                                                                       g.
                                                                                                                                                                       -
                                                                                                                                    ).
                                                                                                                                    -
                                                                                                                                     j,
                                                                                                                                      -
                                                                                                                                      ). .
                                                                                                                                         -.yl
                                                                                                                                         ,    r
                                                                                                                                            -'7,
                                                                                                                                               r
                                                                                                                                               i
                                                                                                                                               ,
                                                                                                                                              't
                                                                                                                                               '
                                                                                                                                               '-
                                                                                                                                                k
                                                                                                                                                j
                                                                                                                                               ''
                                                                                                                                                '
                                                                                                                                '
                                                                                                                                t
                                                                                                                                :il
                                                                                                                                  èl
                                                                                                                                   à                      .''
                                                                                                                                                            l-
                                                                                                                                                             :
                                                                                                                                                             q
                                                                                                                                                             à(           -

                                                                                                                                                             ,
                                                                                                                                                             ..y
                                                                                                                                                               jj
                                                                                                                                                                '
                                                                                                                                                               .j
                                                                                                                                                                      .
                                                                                                                                                                       .
d
'

                                                                                                                                                                                                                   .
                                                                                                                                                                                                                        i1t
                                                                                                                                                                                                                       .,   ,)
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                           E
                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                           tk
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            !
                                                                                                                                                                                                                           $'

                                                                                                                                                                                                                        E
                                                                                                                                                                                                                        r
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                        g
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        k
                                                                                                                                                                                                                        y
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                        ,q
                                                                                                                                                                                                                         ,     .
                                                                                                                                                                                                                        ),
                        l                               .,                                                                                                                          .                                      (
                                                                                                                                                                                                                           1
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           )
                                                                                                                                                                                                                           2
                                                                                                                                                                                                                           1
                                                                                                                                                                                                                           .
                            ntemçttrnfficsentfrom anddirected tothatcomputermay bedirected ptoperly'                                                                                                                    (
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        )1
                                                                                                                                                                                                                    -.
                        from its sottrcolo its detl
                                                  .
                                                   nation. M èstl.nletnetservioe ptoviderscbntrola range                                                                                                           ..r
                                                                                                                                                                                                                     é
                                                                                                                                                                                                                     tjjp
                                                                                                                                                                                                                        t
                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                     2A
                                                                                                                                                                                                                      I
                        ofP éddresjes. Some computçrshave statit tahati
                                                .
                                                                      é.
                                                                       s,1ong-term. IP addxesses,                           .               .
                                                                                                                                                             .                                                     ,.
                                                                                                                                                                                                                     )
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     ?
                                                                                                                                                                                                                     kj.'
                                                                                                                                                                                                                        (
                                    '                                        '

                        whileothercomputex
                                         rsh.avedynnmio-thatis,âequentlyohuged P addtesseà.                                                                                                                         '
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                    )
                                                                                                                                                                                                                    7
                                                                                                                                                                                                                    )
                                                                                                                                                                                                                    ,

                                                         .                                     '                '
                                                                                                                                    .
                                                                                                                                                                                                                        i
                                                                                                                                                                                                                        :'
                                                                                                                                                                                                                         'k
                                                                                                                                                                                                                          ,)
                 e. Ihterhet:Th
                             ' e Int:metis a globalndwork of zomput:rs ahd otherelçékonic                                                                                                                                  /
                                                                     .
                                                                                                                                                                                                                        t
                                                                                                                                                                                                                        )
                                                                                                                                                                                                                        iz
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                         y:
                        dçyicesthatcommunicatewithçachother.DuetothestructureoftheIntemet,                                                                                                                                 t
                                                                                                                                                                                                                           )
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           )
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           @
                                                                                                                                                                                                                           t
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                            )
                                                                                                                                                                                                                            4
                        ccmnçctiönsbttweendevice:onthelntemetoften.crossstétex
                                                                             atldinternatitmal                                                                                                                      .
                                                                                                                                                                                                                           l
                                                                                                                                                                                                                           y
                                                                                                                                                                                                                           o.
                                                                                                                                                                                                                     .     *
                                                                                                                                                                                                                           4
                                                                                                                                                                                                                           .*j
                                                                                                                                                                                                                             -
                        bnrders,evenwhenthedevicescdmmunicathtgw1t11dachötherareintlw snme                                                                                                                                  t
                                                                                                                                                                                                                            j)
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                             . )
                                                                                                                                                                                                                               @
                                                                                                                                                                                                                               j
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                               )
                        eate.
                        '
                                                                                                                                                                                                                   ' t:4.
                                                                                                                                                                                                                        a   r
                                                                                                                                                                                                                           ?.
            6.          Based bn my trmnlng,experienqe,and research,I now
                                                                                                                                                        -:                                                                  '
                                                                                                                                                                                                                            t
    hasthe tépabilities1atallow itto serke asa.wirelesstelephone,stöm gedevice,digitalcnmera,           .
                                                                                                                                                                       .
                                                                                                                                                                                                                        .-
                                                                                                                                                                                                                        .      j:
                                                                                                                                                                                                                                ,
    z                                                                                     -                                                                                                                        .(
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            ét
                                                                                                                                                                                                                             )
                                                                                                                                                                                                                            yt
                                                                                                                                                                                                                             r
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             !
    pörtahle musit/.media pl
                           .                 :      .
                   .
                            ayer,and send emalls,and/ or textmessages. In m y kairïing and                                          .                                                                                      'j
                                                                                                                                                                                                                           t ,
                                                                                                                                                                                                                             ' .


                                                                                                                                                                                                                            :/
                                                                                                                                                                                                                             4
                                                                                                                                                                                                                             1
                                                                                                                                                                                                                             t
                                                                                                                                                                                                                             q4
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                            .


    èxp:tience,exnml
                   'nl
                     -ng                                         ncover
                       'dâtà :toryd on devices of lhis type cml u'    ,nmohgötherthi'
                                                                                    ngs,                                                                                                                                    $ 1 .,
                                                                                                                                                ,
                                                                                                                                                                                                                            ---
                                                                                                                                                                                                                            '''
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                            -.-:
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                               -q
                                                                                                                                                                                                                               -,
                                                                                                                                                                                                                                -i
                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                .

    evidencethatrevçalsorsuggestswho possessed orused the devicez.
                                                                                                                                                                                                                            .21
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                            k.
                                                                                                                                                                                                                       q.
                                                                                                                                                                                                                        --
                                                                                                                                                                                                                          )
                                                                                                                                                                                                                          (J

                                                                                                                                                                                                                        .g
                                                                                                                                                                                                                         y
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         .j.
                                                                                                                                                                                                                           y
                                                                                                                                                                                                                            y,
                                                                                                                                                                                                                            ,      j
                                                                                                                                                                                                                                   .

                                                                                                                                                                                                                         )'
                                    BACK GRO            ..       .       .
                                                                                     INFORM ATIONtROLLIN ,,,30sCRI
                                                                                                                 .      .   .
                                                                                                                                                                                                                        .?
                                                                                                                                                                                                                         t
                                                                                                                                                                                                                         #
                                                                                                                                                                                                                         ,
                                                                                                                   PS                                                                                                 ':y
                                                    .                                              ..               .                   .
                                                                                                                                                                                                                      y.,(
                                                                                                                                                                                                                         y
                                                                                                                                                                                                                         ,
                 Th                                                 ( ', i, .'                                                                                                                                     .-
                                                                                                                                                                                                                   -'' ))
                                                                                                                                                                                                                        q'
                                                                                                                                                                                                                         ..
                 ' erequestedwatrantibsoughtinconnection With an inveshgauonbytheFBIintotwo                                                         .
                                                                                                                                                                                                                      zr.


                                                                                                                                                                                                                       j:   .

    f                                           è                                                       .                                           ..                                                                S1'
    nurder! and àn âttem pted H obbsA ctrobbery cöm m itted ovar the pastnm e m onths by suspects
                                            .
                                                                                                                                                                                                                     :y),,  -
                                                                                                                                                                                                                      ,-r
                                                                                                                                                                                                                        .(
                                                                                                                                                                 ,
                   '.
                    '
                                                                                      .                                         .                                ...       .    .                                      ék
                                                                                                                                                                                                                        q
                                                                                                                                                                                                                        L
                                                                                                                                                                                                                        .-.
                                                                                                                                                                                                                        -)
                                                                                                                                                                                                                         1
                                                                                                                                                                                                                         .     .
    w h() are believed to be m em bem of the '
    '   .                               .    affiliated street gang GROLLIN' 30s O1kIGINAL
                                                             r           .                                                                                                                                           ky.t
                                                                                                                                                                                                                      )t;)
                                                                                                                                                                                                                         l '

        '
                                                                                                                                                                                                                         f
                                                                                                                                                                                                                         -''
                                                                                                                                                                                                                           ,..


    HARl,EM CRIPS,''alsoE
                        knownAstheC'DM.Gang''(lwrqinnferROLLI
                                                           .N'30's).TheCripsstreet                          .
                                                                                                                                                                                                                    !.. .:
                                                                                                                                                                                                                            lor
                                                                                                                                                                                                                            ( ' ,


    gang isa. ,ldbcnm ented nationnlviolqntskçetgang. n e CripsA e dl:vlùded into sub-roups,                                                                                                                                   j
                                                                                                                                                                                                                               (
                                                                                                                                                                                                                               y
                                                                                                                                                                                                                       . --
            wèl         -'
                                                                                                                                                        -.                                                             .       )
                                                                                                                                                                                                                               L
                                                                                                                                                                                                                               )
                                                                                                                                                                                                                               ,
     .                                                                           .         .                                                        .

                                                                                                                                                                           -'
                                                                                                                                                                                                                        ,y
                                                                                                                                                                                                                        ,'
                                                                                                                                                                                                                         /j
                                                                                                                                                                                                                         yj
                                                                                                                                                                                                                            .

                                                                                                                                                                                                                            g
                                                                                                                                                                                                                               h
                                                                                                                                                                                                                               )
                                                                                                                                                                                                                               mi
                                                                                                                                                                                                                               j
    known.
         as'
           çsets,'whichar:expectedtoassistbn:anotherandcöllabbrat:'
                                                                  Withoneanolheron                                                                                                                                          )j
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            q
                                                                                                                                                                                                                            :
                                                                                                                                                                                                                            ''
        .                   g                                                                                                                   .

    cnmindqdivitles.n eROLEIN'!0sCrip,isasetwithinthelargerCripsgangWhichopçrate:
                                .
                                                                                                                                                    '                                                                      j
                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            $
                                                                                                                                                                                                                            -k
                                                                                                                                                                                                                           ,   :
                                                                                                                                                                                                                               ,à
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               )
                                                                                               4                                                                                                  . <y;h.t
                                                                                                                                                                                                         y
                                                                                                                                                                                                         j
                                                                                                                                                                                                         t
                                                                                                                                                                                                         j
                                                                                                                                                                                                         y.
                                                                                                                                                                                                          :   ..        .
                                                                                                                                                                                        . -'t .k:/ .r
                                                                                                                                                                                                    -:
                                                                                                                                                                                                     .jy
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     .
                                                                                                                                                                                                         .

                                                                                                                                                                                        ''

                                                                                                                                                                                        -.
                                                                                                                                                                                        .
                                                                                                                                                                                         '' l,3'
                                                                                                                                                                                             . .j
                                                                                                                                                                                                ,rë
                                                                                                                                                                                                  !
                                                                                                                                                                                                  '
                                                                                                                                                                                                  ,
                                                                                                                                                                                                  -
                                                                                                                                                                                                  l
                                                                                                                                                                                                  jr
                                                                                                                                                                                                   ..'.,
                                                                                                                                                                                                   '   .
                                                                                                                                                                                                       r
                                                                                                                                                                                                       :
                                                                                                                                                                                                       ï
                                                                                                                                                                                                       .
                                                                                                                                                                                                       L'
                                                                                                                                                                                                        -
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        .i
                                                                                                                                                                                                         y
                                                                                                                                                                                                         q
                                                                                                                                                                                                         !
                                                                                                                                                                                                         )
                                                                                                                                                                                                         ,
                                                                                                                                                                                                         .
                                                                                                                                                                                                         ;
                                                                                                                                                                                                         t
                                                                                                                                                                                                         -
                                                                                                                                                                                                         ij
                                                                                                                                                                                                          t
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          '
                                                                                                                                                                                                          :
                                                                                                                                                                                                          r.
                                                                                                                                                                                        '!
                                                                                                                                                                                        -
                                                                                                                                                                                        .
                                                                                                                                                                                        d
                                                                                                                                                                                        !
                                                                                                                                                                                        k-
                                                                                                                                                                                         ,!l.-' ''
                                                                                                                                                                                          il
                                                                                                                                                                                          Ii           ë3
                                                                                                                                                                                                       ( 4
                                                                                                                                                                                                         :
                                                                                                                                                                                                         )
                                                                                                                                                                                                         -
                                                                                                                                                                                                         à
                                                                                                                                                                                                         '
                                                                                                                                                                                                         r'
                                                                                                                                                                                                         t
                                                                                                                                                                                                         .    . ''--..'
                                                                                                                                                                                                                     -y .(
                                                                                                                                                                                                                    ;.
                                                                                                                                                                                                                            :-
                                                                                                                                                                                                                            '

                                                                                                                                                                                             ..
                                                                                                                                                                                                             ,
                                                                                                                                                                                                             -
                                                                                                                                                                                                             ..)-;.;:.4;) jj
                                                                                                                                                                                                                .-
                                                                                                                                                                                                               ....
                                                                                                                                                                                                              .. , k


                                                                                                                                                                                                             ..7
                                                                                                                                                                                                               i l
                                                                                                                                                                                                               ., .-
                                                                                                                                                                                                                   ---
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                     (-
                                                                                                                                                                                                                        zj
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         (
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                         y
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         t
                                                                                                                                                                                                                         ;j
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          y
                                                                                                                                                                                                                          .
'


                                                                                                                                                                                                         F1
                                                                                                                                                                                                          ''
                                                                                                                                                                                                         /j
                                                                                                                                                                                                         p )
                                                                                                                                                                                                           .
                                                                                                                                                                                                           t
                                                                                                                                                                                                          ,i
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           -      ,

                                                                                                                                                                                                          1j.
                                                                                                                                                                                                           q --'
                                                                                                                                                                                                         ..
                                                                                                                                                                                                           'y
                                                                                                                                                                                                            vj
                                                                                                                                                                                                            j
                                                                                                                                                                                                           .l
                                                                                                                                                                                                              .

                               ,                                                                                                                                                                         ,
    nâtiènwide.                                                                                                                                                                                              yyy
                                                                                                                                                                                                               .
                              Contultationswithmultiplegnng investigatorsaswellashzternetresegrch intothe                                                                                                    ( '
                                                                                                                                                                                                               /
                                                   ,                                                                                                                                                         --
                                                                                                                                                                                                         j
                                                                                                                                                                                                         )
                                                                                                                                                                                                         y.;
                                                                                                                                                                                                          j
                                                                                                                                                                                                          yg
                                                                                                                                                                                                           j
                                                                                                                                                                                                           .
                                                                                                                                                                                                           y ,

    Rollin:30!
             ks.
               Ctip sethasbçen completed'
                                        in alleffortto tmderstand gnng identiierskmiqueto the                                         '                                                                  t)j
                                                                                                                                                                                                           '
                     i                                                                         .                                                                                                         -'
                                                                                                                                                                                                          1
                                                                                                                                                                                                          -'
                                                                                                                                                                                                         tt
    R4
     :)
      4
      111'30's,
              -TheRollin'30'sCripsetgppearstohaveorki
                                                    'natedinsouthLosAngeles.'rheywere
                                                                   .
                                                                                                                                                                                                         #7l
                                                                                                                                                                                                         k .
                                                                                                                                                                                                           f,t
                                                                                                                                                                                                           j     -


                                                                                           ,
                                                                                                                              .                    .
                                                                                                                                                                                                          ))j
                                                                                                                                                                                                         f.
    alsoknown % theHarlem Godfathers;:ven though theywereèriginally aW càtCoastgang, they                                         ,                                                                      -
                                                                                                                                                                                                             ).
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              y
                                                                                                                                                                                                              :
                                                                                       '                                                                        .                                            ,
                                                                                                                                                                                                             tt
                                                                                                                                                                                                              j
    clai
       mahç.
       '
           ri
            tageharki
                    ngb
                      .qcktbHarlem,NY.oenkerparksnd39thstzeetwer:othersubgoup.                                                                                                                            '.
                                                                                                                                                                                                         .L
                                                                                                                                                                                                             r
                                                                                                                                                                                                             '
                                                                                                                                                                                                             )1
                                                                                                                                                                                                             t
                                                                                                                                                                                                             'ltt;'
                                                                                                                                                                                                             .


    withintheoriginalRollin,30,sCrip set                                                                                                                                                                     tJ
                                                                                                                                                                                                              .
                                                                                                                                                                                                              '
                                                                               .                                                                                                                         y;t
                                                                                                                                                                                                           '
                                                                                                                                                                                                             :
                                                                                                                                                                                                             t)
                                                                                                                                                                                                             1
           #.            The existence and stm cture of the Crips is well docllmented by law enfprcement                                                                                                      t,
                                                                                                                                                                                                         :t
    agehcies nnd theorganizmiènùatlonallyhaàb.
                                             ebn thesublectofm ultlpleprosecutionsforfederal
                                                                                                   .                                                                                                     (
                                                                                                                                                                                                         .q
                                                                                                                                                                                                          $ï
                                                                                                                                                                                                           -
                 ,
                                                                                                                      .                                                                                      'i
                                                                                                                                                                                                              ' ;.
                                                                           .                                ,,,
                                                                                                                                                                                                             '
                                                                                                                                                                                                              !
                                                                                                                                                                                                              '
                                                                                                                                                                                                              .
                                                                                                                                                                                                              )
                                                                                                                                                                                                              k
                                                                                                                                                                                                              !
                                                                                                                                                                                                              j
                                                                                                                                                                                                              k
                                                                                                                                                                                                              q
                                                                                                                                                                                                              '
                                                                                                                                                                                                              ;..
                                                                                                                                                                                                              (

    zacketeerihgviolatioàsizwol
                              viàg                                 '
                                                                       dm gs and 'violénce. . Th:irmembers a
                                                                                                           're believed to have                                                                          f1
                                                                                                                                                                                                         -
                                                                                                                                                                                                          )
            ,.
    com m ltted:Smdcontinuetocommh,vi àtionsoffederalçriminal.
                                                             stamtesiqcludingt11
                                                                                                                                                           ''
                                                                                                                                                                                                         h'
                                                                                                                                                                                                          -
                                                                                                                                                                                                          )
                                    ,Ul
                     .

                                     '         .
                                                                                 çfollowing:.                 .

                                                                                                                                          q.
                                                                                                                                               .

                                                                                                                                                                                                         t
                                                                                                                                                                                                         %
                                                                                                                                                                                                         )
                                                                                                                                                                                                         '
                                                                                                                                                                                                         -
                                                                                                                                                                                                         ?
                                                                                                                                                                                                         ti
                                                                                                                                                                                                          '
                         a.Title18,Uni
                                     tedSotesCode,Sqttion1
                                                         .962(RacketeçrInfluenqedsndComz  pt                                                                                                             t
                                                                                                                                                                                                         ?
                                                                                                                                                                                                         )
                                                                                                                                                                                                         /
                                                                                                                                                                                                         .
                               OrggnivmtionsAct)                   *
                                                                   ,                                                                                                                                     t
                                                                                                                                                                                                         '
                                                                                                                                                                                                         l
                                                                                                                                                                                                         )t
                                                                                                                                                                                                         .
                                                                                                                                                                                                          è
                                                                                                                                                                                                          tr
                                                                                                                                                                                                           '
                                                                                                                                                                                                           ;
                                                                                                                                                                                                           ,         .Z
                                                                                                                                                                                                             gs
                         b. Ti                                                            (j g                                        .                                                                      ry
                                                                                                                                                                                                              k
                                                                                                                                                                                                              .j
                              tle 18, Uhited Stqtes Codes Section 1959 LMioleit Cnmçs in Ai o
                                   .                                                                                                                                                                          s,
                                                                                                                                                                                                             $t
                                                                                                                                                                                                              ,t
                                                                                                                                                                                                               /
                                                           .                                                                                                                                                  ..
                               Racketeering);
                                       .                                                                                                                                                                     yt
                                                                                                                                                                                                              yt
                                                                                                                                                                                                              a
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              >:
                                                                                                                          .
                                                                                                                                                                                                              t
                                                                                                                                                                                                              j
                                                                                                                                                                                                              rt
                                                                                                                                                                                                               j
                         Q, Titlç 18yUrtited Statçs Codç,
                                                       .
                                                        'Section 922(g).
                                                                       (1)(Possession ofa Fimarm by a
                                                                                   .
                                                                                                                                                                                                         o
                                                                                                                                                                                                         l
                                                                                                                                                                                                         yy
                                                                                                                                                                                                          j
                                                                                                                                                                                                          'F         ,
                                                                                                                                                                                                              #,
                               Cè              .                                                                                                                                                             ,Y
                                       nvictedFelonl;          -
                                                                                                                                                                                                              i;
                                                                                                                                                                                                              L'
                                                                                                                                                                                                              yy
                                                                                                                                                                                                               t
                         d* Titlè1;
                                  8y United StatesCode,Section 924(c)(Us:ofFirearm ihFurtherlnceofa
                                           .                                                                                                           .                                                     '
                                                                                                                                                                                                             ,tl
                                                                                                                                                                                                             t.
                                                                                                                                                                                                               '
                                                                                                                              '                                                                               q
                                                                                                                                                                                                              y
                                                                                                                                                                                                              s
                                                                                                                                                                                                               (
                               .
                               CrlmeofViolehce),
                                       *
                                                                   .                                                                                                                                         l
                                                                                                                                                                                                             i
                                                                                                                                                                                                             .
                                                                                                                                                                                                             .t
                                                                                                                                                                                                              .
                                                                                                                                                                                                       Cr
                                                                                                                                                                                                        l
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        )
                         e. Title21,United StatesCode,Sçction:841an d 846 (Conspiracyt.oDlgtributeal)d ..
                                                                                                                          .
                                                                                                                                                                                                       è
                                                                                                                                                                                                       gj
                                                                                                                                                                                                        k
                                                                                                                                                                                                        -
                                                                                                                                                                                                        j
                                                                                                                                                                                                        -,
                                                                                                                                                                                                         .
                          .                                                                                                                                                                          C e.
                                                                                                                                                                                                        p
                         '                                                     .
                                                                                                                                                                                                       )è.
                               PossessW ithIntenttoDistributeControlledSubstmzcesl;                               ,
                                                                                                                                                                                                         Ly
                                                                                                                                                                                                         .
                                                                                                                                                                                                          .
                                                                                                                                                                                                          4
                                                                                                                                                                                                          ë
                                                                                                                                                                                                          L.             .


                                                                                                                                                                                                         t/.,
                         f. Title18,UàitedStatesCode,Sedign1029(Fraudnn'
                                                                       drelqtedàctikityinton'
                                                                                            nection               .                                                                                      l
                                                                                                                                                                                                         .)
                                                                                                                                                                                                          .
                                                                                                                                                                                                          i
                                                                                                                                                                                                          ,
                                                                                                                                                                                                         ku
                                                                                                                                                                                                         +'
                                                                                                                                                                                                          ,'
                                                                                                                                                                                                           -'(    '



                               w1t1:âctejàdeviczsl;snd                 -
                                                                                                                                                                                                             y(,
                                                                                                                                                                                                              y
                                                                                                                                                                                                             (J
                                                                                                                                                                                                                 j%
                                                                                                                                                                                                              è)
                                                                                                                                                                                                              J.
                                                                                                                                                                                          .
                                                                                                                                                                                                              w
                                                                                                                                                                                                               j
                                                                                                                                                                                  .
                                                                                                                                                                                  .
                                                                                                                                                                                                              )'
                                                                                                                                                                                   .
                                                                                                                                                                                      .

                                                                                                                                                                                              jg
                                                                                                                                                                                               r
                                                                                                                                                                                              4@  )
                                                                                                                                                                                                  -j
                                                                                                                                                                                               '.-:
                                                                                                                                                                                                  #
                                                                                                                                                                                                  'y
                                                                                                                                                                                                   7è'
                                                                                                                                                                                                    ''    ..
                                                                                                                                                                    ..
                                                                                                                                                                         '                               i
                                                                                                                                                                                                         'è
                                                                                                                                                                                                          E
                                                                                                                                                                                                          t
                                                                                                                                                                                                          :
                                                                                                                                                                                                          k
                                                                                                                                                                                                          ;t
                                                                                                                                                                                                         - ,
                                                                                                                                                                                                         .  ..


                                                                                                                                                                              j,l
                                                                                                                                                                             ..
                                                                                                                                                                             j
                                                                                                                                                                             (
                                                                                                                                                                             j
                                                                                                                                                                             ;y
                                                                                                                                                                              k k1
                                                                                                                                                                                 -
                                                                                                                                                                                 5
                                                                                                                                                                                 !
                                                                                                                                                                                 .
                                                                                                                                                                                 ,-                      '
                                                                                                                                                                                                         '
                                                                                                                                                                                                         ;
                                                                                                                                                                                                         .:
                                                                                                                                                                                                          -
                                                                                                                                                                                                         yy1/
                                                                                                                                                                                                           7
                                                                                                                                                                                                          (y
                                                                                                                                                                                                            .
                                                                                                                                                                                                            7
                                                                                                                                                                                                            '
                                                                                                                                                                                                            .
                                                                                                                                                                                                            j.
                                                                                                                                                                                                              ,,
                                                                                                                                                                                                .
                                                                                                                                                                                                    .g,.
                                                                                                                                                                                                       yj
                                                                                                                                                                                               o-w:
                                                                                                                                                                                                .-.
                                                                                                                                                                                                  .
                                                                                                                                                                                                    ;..,r
                                                                                                                                                                                                  u*ê
                                                                                                                                                                                                    :
                                                                                                                                                                                                    +,
                                                                                                                                                                                                    2à
                                                                                                                                                                                                     .
                                                                                                                                                                                                     '
                                                                                                                                                                                                     4t
                                                                                                                                                                                                      (
                                                                                                                                                                                                      .
                                                                                                                                                                                                      ;
                                                                                                                                                                                                      '
                                                                                                                                                                                                      .)
                                                                                                                                                                                                        l
                                                                                                                                                                                                        jj
X
'

                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                  ..                      !:
                                                                                                                                                                                                                                                                                                                                                                           : j.
                                                                                                                                                                                                                                                                                                                                                                             ty)
                                                                                                                                                                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                                                                                                                                                                                  .

                                                                                                                                                                                                                                                                                                                                                                          .y      j)
                                                                                                                                                                                                                                                                                                                                                                          . . y
                                                                                                                                                                                                                                                                                                                                                                                kj
                                                                                                                                                                                                                                                                                                                                                                                 (j
                                                                                                                                                                                                                                                                                                                                                                                  ;.t
                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                            .

                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                             . , y(:)
                                                                                                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                            .              (y
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                          ï
                                                                                                                                                                                                                                                                                                                                                                                          !,

                                              :   v  ..      .            ..              .                                                                                                                                                                                                                                                                       ,     .     .'.
                                                                                                                                                                                                                                                                                                                                                                              7 '
                                                                                                                                                                                                                                                                                                                                                                                lj
                                                                                                                                                                                                                                                                                                                                                                                 kî
                                    g. Titlç 1t,Umtqd.swie'
                                                                                              -
                                                          Code,Svdijm 1951(IhtEtfçtelc:withCbmmercebytkeats                                                                                                                                                          .                .                                                                                )q
                                                                                                                                                                                                                                                                                                                                                                        .7:
                                                                                                                                                                                                                                                                                                                                                                          );
                                                                                                                                                                                                                                                                                                                                                                           .j
                                                             .                                               .
                                                                                                                            .                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                     . . .
                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                               ir
                                                                                                                                                                                                                                                                                                                                                                                4t
                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                              :ts
                                                                                                                                                                                                                                                                                                                                                                                t,
                                                    9r9
                                                      ,iolent
                                                            .t)
                                                              .;                   '                                                                                                                                                                                                                                                                                      't).
                                                                                                                                                                                                                                                                                                                                                                             lj
                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                                              '                                                                           (
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                          's(4
                                                                                                                                                                                                                                                                                                                                                                             $t
                                                                     .                             ,.
                                                                                                        '
                                                                                                                       z-                                                       .            .                    .           .. .                               :                            .                                                                               .+è'  7
                                As,rbsttltbfm y kaimhg mld experleacei1h:vethe föllhwing khöwl:dge concem iha                                                                                                                                                                                                                                                                  '..ty'yj
                                                                                               ,            '.''''
                                                                                                            !                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                              ,'
                                                                                                                                                                                                                                                                                                                                                                                    tq
                                                                                                                                                                                                                                                                                                                                                                                     CL'
                                                                                                                                                                                                                                                                                                                                                                                     l .
                                                                                                                                                                                                                                                                                                                                                                              :.;.:@
                                                                                                                                                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                       1
                 '.
    ''
     Wolentdbeetga  ngskentmllyk.i                                                     .. .
                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                :'.
                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                    kt -
                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                          -                                                                       .    l
                                                                                                                                                                                                                                                                                                                                                                                       j@
                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                       y.
                                                                                                                                                                                                                                                                                                                                                                                        y
                            é
                            '
                                    .               w henaro hkqitm hiztoryofv'
                                                                              lnkhceilwp'
                                                                                        lvitm mitw â:peqtèhwmbersbfih:ssme                                                                                                                                                                                                                                                                tt
                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                          Y
                                        t                                              ':                   .                   .                                  z                                                                                                                                                                                                                      Y
       'gng exlàtsyJ
                   'tis àotk
                           tmè4mmon'fpxthe #lolehtmerribbryétthù ctTltfalçqm bfthet':ng to                                                                     .                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                           1
                        .k '                                                                                                                                                                                                                                                      t'. ;.                                                                                              '.sy,
        asso.clgt)
                 :wi
                   , t
                     heaçhtpther,àndto.>1antngethq:aggessi.
                                                          tçaèr
                                                              tsahd/braçtàofklölenttet'
                                                                                      à'
                                                                                       lï
                                                                                        lâtioh                                                                                                                                                                                                                                                                                ,)
                                                                                                                                                                                                                                                                                                                                                                               y'
       x
                                                                                                                                                                                                                          .           .
                                                                                                                                                                   .
               .        '                   .
                                                                                                            '
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                                                                                              .                          .    .
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                  . .-
                                                                                                                                                                                                                                                                                                                                                                                           yt
       f()
         .bi>ùm étt.
                   àted.by
                        . 'gféw m..bmberàpft'hisvitjlét)tçm f.'rn1b>dx
                                                                   . e..Iha#ea1:4.1ç'Brned,
                                                                                          t1)atgog.                                                                                      ,                        .                           ,. .                                        .       .                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                  :t
                                                                                                                                                                                                                                                                                                                                                                                   f
                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                  1j-
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                    R,
                                                                                                                                                                                                                                                                                                                                                                                     '
        mimberswhb usùtheiföwnflresrmss
                                      inviölynibrim eAdi#itizstutéin àté:s'
                                                                          stêthosé'
                                                                                  Stùli'
                                                                                       rm's                                                                                                                                                                                                                                                                                                :i  ,
                                                                                                                                                                                                                                                                                                                                                                                  ' 1
                                                                                                                                                                                                                                                                         ..                                                                                                         ''S
                                                                                                                                                                                                                                                                                                                                                                                      '
           s                                                                                        .. .                                                                                                                                                             :-:...                               ...            '
                                                                                                                                                                                                                                                                                                                                                                                           z
       ptpmtektlbnL.öd.f i
                         ntétà1létilm a!)d/prgeque
                       .k2
                         J                     '*'
                                                   ntly nwssihojç,
                                                      e *.               .
                                                                               '
                                                                 4tknrm.Rtp fkllow 'R
                                                                 f             '
                                                                                     aném qnïbers
                                                                                    *- '*e'             .                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                           u j
                                                                                                                                                                                                                                                                                                                                                                                           'J8 .

           .                               1           --.
                                                      ;,  ;--  ..
                                                               :      ;;
                                                                      ,i                   .,                .                               ..                    -                    ..
                                                                                                                                                                                                      .       -
                                                                                                                                                                                                                                  .           -                                                                               -                                                           .'
                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                                                                                                           trj
                                                                                                                                                                                                                                                                                                                                                                                      ;j
        ihrsafi                   .nttheweqpqnsfièm hemgj:ïmdbylpws
              çkee mg,m ordvrt:pmve                               enfoitçmelttQfflcqrs                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                       .    y
                                                                                                                                                                                                                                                                                                                                                                                          .
                                    .                                                                                                                                           .


                                                                                                                                                                            .                                                                                                                                                                                                              yi
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                            t
       '
       ,pvrz',n'nttbà..
                      '
                      s:xtk: bêihéiiq.msidencès,véhièlesjo:pztzb
                                                               .liss                                                            .                                                                                                                                                                                                                                                          4.
                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                    .
                                 .                                                            ..                                                                                                                                                                                                  .                                                                                        y,
                                                                                                                                                                                                                                                                                                                                                                                          yy
                            bz M psiténtbvrg öf,streèt gangs afe knbwà by strèztnnmds (jr inonlker to the
                                                                     .. -                                        . -                                                                                                                                                                                  -                                                                                    'y
                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                            y
                                .
                                                                                   .
                                                                                                                                                                                                                                                         .                                                                                                                                    j,
               '                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                              l,
                                                                                                                                                                                                                                                                                                                                                                                               .
        fè11Q* gae
                 h:riwnibel;
                           (
                             éudf'
                                 lhe
                                   :
                                     yff.equent
                                              'lywrltèthe
                                            .' . . .    '
                                                          irnnmesi.kjtjônlkktilftheirnxqbciàteàon
                                                                                   .                                                    .                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                          ,j
                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                      '7
                                                                                                                                                                                                                                                                                                                                                                                      ' .ss
                   ..                                            .                             .                                                                                                                                               .                                                                                                                                  :::g'.,
        wallg,ft)nh'
                   ie e,i-iàc.:llàtlet)us i'
                                           tems,s
                                                e d/or pàpyrs,both ë
                                                       .           witltih theit #:sidèhtkj or tlluir                                                                                                                                                                                                      .                                                                          ','
                                                                                                                                                                                                                                                                                                                                                                                        t
                        .               .                                                                                                                                                    -.
                                                                                                                                                                                                                                                             .                                                                                                                    y
                                                                                                                                                                                                                                                                                                                                                                                  7,
                                                                                                                                                                                                                                                                                                                                                                                   jt
                            !           !                                              '' .                                                                .                                                              .                   ;: #                            '
                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                  ( 6
                                                                                                                                                                                                                                                                                                                                                                                  '

               à, A ddidnàx'1#
        vvhk 1é'        .    ,,.p
                                tlwy àlàèutilizbthesçmonik.
                                                .         :p ahd
                                                               . vllàtlom *ftu
                                                                             hçiti
                                                                                 gàné h
                                                                                      .nmeto                                                                                                                                                                                                                                                                                  :ii
                                                                                                                                                                                                                                                                                                                                                                               yy
                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                     -                                                                                                                            .r
                                                                                                                                                                                                                                                                                                                                                                                          <t(
        iL
         dèttâ
             tfy'thdmjélve!:
                           èi1ke (iùxstzialmydia.
                                                pùtl* .Givéti'
                                                             tli:l
                                                                 pievklùlkè öftèùhnölpgy ànd                                                                                                                                                                                                                                                                                              .J7
                                    .
                                    -.                                                                           .
                                                                                                                            -
                                                                                                                                    .
                                                                                                                                        ..            .            ..               .                                     . . ...                        .       .            .               . ..              .
                                                                                                                                                                                                                                                                                                                        . .                                                           ry
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                       yj
                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                        ,  .



        sçciélï 4.dlAi
                     Lh.
                       c:niçmperyxydoçiçty,gàngmembers'
                                    . .
                                                      ,includingmérribyràr
                                                                 .
                                                                         pflhek.o.
                                                                                 t11à.k30s,                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                      i1   .
                                                                                                                                                                                                                                                                                                                                                                                        j;.
                                                                                                   l                                              ,                         .                .                                    .,.                                    .    .                                                                                                       :.%*'
        erelcnö% tb rputih:lyude ,ociulmediàaépartbftheitlarge :ang attikities.                '
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                              '.-
                                                                                                                                                                                                                                                                                                                                                                                        ï
                            .
                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                  .' .:
                                                                                                                                                                                                                                                                                                                                                                                      E)(k
                                                                                                                                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                                                                                                                      jCL,'
                                w                   M ostgank t)                  zgpB % dphètvgr
                                                               nember:ke:p pltötog'        .  f '
                                                                                                .à>hI
                                                                                                    àlbmm ,somè.
                                                                                                               ofwhichià            .
                                                                                                                                                                                                          .       .                                                                                                                                                               .   r
                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                      kt
                                                                                                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                                                                                                       j.a
                                                                                                                                                                                                                                                                                                                                                                                  '' ..
                                                                                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                  I.
                                                                                                                                                                                                                                                                                                                                                                                  . i-
                                                                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                                   k.ëi
                                                                                                                                                                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                                                                                                                                                                      rg
                                                                                                                                                                                                                                                                                                                                                                                      ';
                                                                                                                       .                                  .. .          .                                                                                                                                           .                                                   .
                                                                                                                                                                                                                                                                                                                                                                              .    ),
        yublijhqd.Dhsoéial,
                          ledia,depicting:(1)fell
                                                .öwzganghwëherj.whoi'
                                                                    areposing'and.:
                                                                                  givihg                                                                                                                                                                                                                                                                                          ')F
                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                    y
                    .                                      ;. .                .                        ..                      J.                                                                .                   .                   ' .                                     .                                                                                           '       t
                                                                                                                                                                                                                                                                                                                                                                                      .t
                                                                                                                                                                                                                                                                                                                                                                                      - y
                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                        ty
                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                         )
        hH dtàh: :1> $thàthdlcaté éâhg idehtity btafiliàtibhk(2)gah'
                                                                   glh-ibnibbrsötàtàtziates                                                                                                                                                                                                                                                                                            y.
                                                                                                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                       t)
                                                                                                                                                                                                                                                                                                                                                                                        ,.
                                                                                       ':
                                                                                       ,                                             .                                  .                                                         .                      .                                                          .;                                                            .',
                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                    $-
                                                                                                                                                                                                                                                                                                                                                                                     8
                                                                                                                                                                                                                                                                                                                                                                                     :
        ybàiiig'with'
                    w:apbits;pàrtiùfilatl: frearm
                                                ''
                                                 ào ataree'
                                                          fteà usyd forc'
                                                                        rimihàlàdivie s;(3)kaàg                                                                                                                                                                                                                                                                                   ,        y,
                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                          ' '

                                                                                                                                                                                                                                                                                                                                                                                   '/
                                                                                                                                                                                                                                                                                                                                                                                    ,...
                                                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                      F. ).,).'.y
                                                                                                                                                                                                                                                                                                                                                                                ?
                                                                                                                                                                                                                                                                                                                                                                                j)'
                                                                                                                                                                                                                                                                                                                                                                      .

                                                                                                                                                                                                                                                                                                                                              ..             :!:
                                                                                                                                                                                                                                                                                                                                                           jyL.
                                                                                                                                                                                                                                                                                                                                                              t;r...:..
                                                                                                                                                                                                                                                                                                                                                               ;      )j
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                      ;y
                                                                                                                                                                                                                                                                                                                                                          ,  :
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                              t,,. .
                                                                                                                                                                                                                                                                                                                                                                     j ,k
                                                                                                                                                                        .
                                                                                                                                                                            6'.
                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                    ..,.. ,?
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                                                                                                                                             1.  ..  - ?
                                                                                                                                                                                                                                                                                                                                                       7,
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                               àb:. , :r.y
                                                                                                                                                                                                                                                                                                                                                         y)y,'
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                             tt.
                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                    jp
                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                      j,
                                                                                                                                                                                                                                                                                                                                                                       7
                                                                                                                                                                                                                                                                                                                                                                      yy
                                                                                                                                                                                                                                                                                                                                                                        t     .
                                                                                                                                                                                                                                                                                                                                                  .' .           .    .
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                  t j,,j..
                                                                                                                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                         .!
                                                                                                                                                                                                                                                                                                                                          :j,,
                                                                                                                                                                                                                                                                                                                                          ,  '
                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                             /,.r:ïi-
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                        u.
                                                                                                                                                                                                                                                                                                                                                         jyu yg
                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                              u
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                               r .'
                                                                                                                                                                                                                                                                                                                                                                 y  .Ljj
                                                                                                                                                                                                                                                                                                                                                                     -  y
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                  1                 ygg.,yy.r
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                              ;;j,.yy.tj.
                                                                                                                                                                                                                                                                                                                                                             . .                  .
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   $
                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                   j.
                                                                                                                                                                                                                                                                                                                                   -!
                                                                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                     ;$
                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                      . .y
                                                                                                                                                                                                                                                                                                                                         ..,
                                                                                                                                                                                                                                                                                                                                           .,j
                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                             .  .'.s   y,
                                                                                                                                                                                                                                                                                                                                                        4 ,.j
                                                                                                                                                                                                                                                                                                                                                             uyyyyt
                                                                                                                                                                                                                                                                                                                                                            ).
                                                                                                                                                                                                                                                                                                                                                            j     .
                                                                                                                                                                                                                                                                                                                                                                 . .   yyy.
                                                                                                                                                                                                                                                                                                                                                                                  .

                                                                                                                                                                                                                                                                                                                                                                                      ..,
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                           ,


                                                                                                                                                                                                                                                                                                                                                ':-r
                                                                                                                                                                                                                                                                                                                                                   1: ):
                                                                                                                                                                                                                                                                                                                                                      . 1'
                                                                                                                                                                                                                                                                                                                                                         )4!1u.- -    z:'t
*
'

                                                                                                                                                                                                                                     '%
                                                                                                                                                                                                                                      z(
                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                         r(
                                                                                                                                                                                                                                     .    ).
                                                                                                                                                                                                                                         C
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         .   i
                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                          !,
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      '
membersorassociatesppsingbçsidevebiclestlwt.arepccasiopallyusedduringthecommission-                        .
                                                                                                                                                                                                                                     t)
                                                                                                                                                                                                                                     jj
    '                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                         j
pfcrimw
      .s;and(4.)gaugmembersorassociite,po
                           .            ,singatlocationsthltarelcnöwhtobespecilc                                                                                                                                                 'j
                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                  lti
                                                                                                                                                                                                                                   y4    ,
                                                                                   .
                                                                                                                                                                                                                                  .   y,
                                                                                                                                                                                                                                     t;
                                                                                                                                                                                                                                      ,
#anghangguts.      .
                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                  j'
                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                 -'I
                                                                                                                                                                                                                                 ).V
                                                                                                                                                                                                                                   ,
    10. Asareàultofmy trâinitlg ahdr   -                   .

                                   experience,Ihavethefollowing kn'owledgeconcem ing
                                                                                                                            .                                                                                                    :J
                                                                                                                                                                                                                                  lq
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  fj
                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                   m
                                                                                                                                                                                                                                   u
                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                  .

                                                                                                                                                                                                                                     jy
theROLLW '30s:                                                                                                                                                                                                                      ):*
                                                                                                                                                                '                                                                    #
                                                                                                                                                                                                                                     E/
                                                                                                                                                                                                                                       h '
                                                                       .                           k                                                                        .                                                           J
              a.'l'lz Roahoke-based ROL.Lm '30s Cnps is a criminalskeetgang +1t11a recùnt                                                                                                                                          pk,
                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   ë8
                                                                                                                                                                                                                                    s)-
                                                                                                                                                                                                                                      ;tè.
M                                                                                                      .       .                                                k                                                                   ')l'
                                                                                                                                                                                                                                       )è
    storyofviolepceop.eratinginRoanoke,VA locatedwithinth.eWçsetem DistnctofVirginia;                                                                                                                                             )jit
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                      .f
                                                                                                                                                                                                                                      ,,j
                                                                                                                                                                                                                                        ,
            b.         h dependentinvestigétipnsby 1aw enforcementhaverevealedROLLIN 30sCrips
                                                                                                                   .                              l                     a                                                         a
                                                                                                                                                                                                                                  ,. y
                                                                                                                                                                                                                                    v)
                                                                                                                                                                                                                                     k3
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                       L.
                                                                                                                   *                                                                                                                     L,
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                           %#' .
                                                                                                                                                                                                                                         '
                                                       k                                                                    -.                                                                                                            t'y  .
mdmbers(
       h vecpm'
              mittedspeclfk kiolentcrimesincluding.nrmèdrobber*
                                                              y.
                                                               'shootinz
                                                                       *-'-'s.àssaults'.
                                                                             œ                                                                    .                                                                                      .
                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                         ;.;
                                                                                                                                                                                                                                         :
                 ''.
                                                   .
                                                                                       '                           '                                                                                                                     ;
                                                                                                                                                                                                                                         .)
                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                         *HL
                                                                                                                                                                                                                                           L
                                                                   . .                                                                                                                                                                        .
andhomlcides,which.
                  actswerecpnducted in furtheranceofthegangehterprise,                                                                                                                                                                    j:
                                                                                                                                              '                                                                                      .   ty/
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                           ;-
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                            ,'
                                                                                                                                                                                                                                            jC'
                                                                                                                                                                                                                                     ..7
                                                                                                                                                                                                                                       (.)
                                                                                                                                                                                                                                         ,:
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                         ..'
                                                                                                                       ..
                                                                                                                       .
                                                                                                                                      ,,i                                                                                              ;  .

            ç. InAdditiontotheirviolentcriniinalactivity,thçROLLIN 30sCripshavegenetated                                                                                                                                                 yj
inqomè fröm dnlg tréfficking and bthet cHminal activitiùs,
                               .                                               .
                                                                                                               -
                                                                                                                   .
                                                                                                                                          .
                                                                                                                                                           ,.
                                                                                                                                                            -       .
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                     9
                                                                                                                                                                                                                                     w
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                      ,y
                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                       j.
                                                                                                                                                                                                                                      v)
                                                                                                                                     ih               erance pftlle gang                                                                 t?
                                                                                                                                                                                                                                          7.
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         f J0 ''

enterpdsè;                                                                                                                                                                                                                               h
                                                                                                                                                                                                                                         y)
                                                                                                                                                                                                                                          .z
                                                                                                                                                                                                                                           y,
                                               <                                                                                                                                                                                         tt.
                                                                                                                                                                                                                                         '
            .
              d. n eROLLN '30sCripscommonly utilim a variety of'mifying'marks,mnnners,
                       .                       .                                                                                 .                     .
                                                                                                                                                                                                                                         k@
                                                                                                                                                                                                                                         rk
                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                          .)j .

                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                         -k
                                                                                                                                                                                                                                          s
                                                                   .                                                                                                                                                                     .i
                                                                                                                                                                                                                                          è
and identiliers, including '<gang sign''hand gesture: and tattoos that are specitk to the                                                                                                                                                 $
                                                                                           '                                                                                                                                             (J
organizmtion. ROLLIN '30sCripsmembersöûen identify them selvEsby using one hand to
                                           ,                                                                                                                                                                                           3:
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                       tft
form a<'C,''fbisisbellevedtoshqw theyarementbersofaCripsorganization,ROLLm '30s        ,                                                                                                                                               tll
                                                                                                                                                                                                                                       jy,.
Crip: also use the symbölof twb tlulmbs up resembling an RH''fo< $:Hédem .'' Sev:ral                                                                                                                                                   L
                                                                                                                                                                                                                                       ':q
                                                                                                                                                                                                                                         t.
                                                                                                                                                                                                                                         .
    .                                                                      ,                   .
                                    .
                                                                                                                                                                                                                                        jy   ..
                                                                                                                                                                                                                                         t
ROLLm '30sCtipsmçmbershav: OrigihxlHarlem CripsorCEOHC''tattooed on thel
                                       -                               'rbody.                                                                                                                                                         V '.
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                        ky
        -                                                                                                          '
                                                                                                                                                                                                                                      :ltj
ROLLIN'30sCripsalàoidentifyiems:lv.eswiththecdlorblue,whithr.epresehtstheCrips                         ,
                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                      jy7
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         )L
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          )-   .

örgant
     'zAtionatid/orbrownwhichrepreàentstlzeDirtGang.The''tlr3mbsup''emojihévèbeyn                                                                                                                                                        )
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         t
                                   .                                                                                                                                                                                                     jj
                                                                                                                                                                                                                                          ))
                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                         .    )
prevalbntin aplethoraofsotialhwdiapostsby thçRollin'30'sRoqnpke members,ohen                                                                                                                                                             St
                                                                                                                                                                                                                                          l
                                                               .                                                                                                        .
                                                                                                                                                                                                                                          14
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                          1i
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          r#
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                         '-
                                                                                                                                                                                                                                         j.
                                                                                                                                                                                                                                          r,
                                                                                                                                                                                                                         îi
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                          )
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          )
                                                                                                                                                                                                                          .              .


                                                                                                                                                                                                          .           4 :
                                                                                       7                                                                                                                                  y
                                                                                                                                                                                                                          .                  ,

                                                                                                                                                                                                                    dI
                                                                                                                                                                                                                     .. ?L1
                                                                                                                                                                                                          . .
                                                                                                                                                                                .                 .                         ..
                                                                                                                                                                                                 .                          . .
                                                                                                                                                                                    .        .        e
                                                                                                                                                                                                          .   .
                                                                                                                                                                                                                  ch                  j?y
                                                                                                                                                                                                                                        .
                                                                                                                                                                                    i
                                                                                                                                                                                    '
                                                                                                                                                                                    !
                                                                                                                                                                                    1
                                                                                                                                                                                    j
                                                                                                                                                                                    k-. :
                                                                                                                                                                                    ..                             '.                .
                                                                                                                                                                                                                                     .. 2
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                       -..
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          .:7
                                                                                                                                                                                                                                          : );
                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                             y1
                                                                                                                                                                                     (J41',
                                                                                                                                                                                          t.
                                                                                                                                                                                           -:
                                                                                                                                                                                            1
                                                                                                                                                                                            2
                                                                                                                                                                                            !
                                                                                                                                                                                            j
                                                                                                                                                                                            :
                                                                                                                                                                                            ,,
                                                                                                                                                                                         -                                       .      ..
                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                            :
                                                                                                                                                                                     -
                                                                                                                                                                                             .
                                                                                                                                                                                                                            :?à
                                                                                                                                                                                                                              .b
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                               ?
                                                                                                                                                                                                                            .-
                                                                                                                                                                                                                                     yj.
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                 .(kk
                                                                                                                                                                                                                                    17,
                                                                                                                                                                                                                                      suy
                                                                                                                                                                                                                                        ...
'

                                                                                                                                                                                                                                                                                              t'   y.;
                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                               .J
                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                 lk'
                                                                                                                                                                                                                                                                                                   *.
                                                                                                                                                                                                                                                                                                : '
                                                                                                                                                                                                                                                                                                --:
                                                                                                                                                                                                                                                                                                  -j
                                                                                                                                                                                                                                                                                                   kt
                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                    rk
                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                     ti
                                                                                                                                                                                                                                                                                                    kj
                                                                                                                                                                                                                                                                                                  .-..
                                                                                                                                                                                                                                                                                                            .

                                                                                                                                                                                                                                                                                                  s.7
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                                   'ij
                                                                                                                                                                                                                                                                                                     -z
                                                                                                                                                                                                                                                                                                      q
                                                                                                                                                                                                                                                                                                     oj
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                   '
                                            .
                                                .                                              .                                                                                 ,                               .            .
                                                                                                                                                                                                                                                                                             .     t
                                                                                                                                                                                                                                                                                                   #
                                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                   j)
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                    sr
                -accompnnled by thb handicapped sm bolwhich isthe gang sattemptto shorten t12 ïwbrd                                                                                                                                                                                           '.tt
                                                                                                                                                                                                                                                                                          .. .
                                                     .                                                                                                               .
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                          ..z
                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                              ..,. y,,
                                                                                                                                                                                                                                                                                                     $
                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                     yj
                                                                                                                                                                                                                                                                                                  jn-
                                                                                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                    yt
                                                                                                                                                                                                                                                                                                     j
                        çriPPlù,1p.
                                  CHP.                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                          ',,
                                                                                                                                                                                                                                                                                            tï;h
                                                                                                                                                                                                                                                                                             tqv
                                                                                                                                                                                                                                                                                              .             .
                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                   x:
                                                                                                                                                                                                                                                                                                    y.ë
                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                      ?
                            11., Tlz ViolentCrim
                                            .  '''
                                                 e! Task Force in RoM oke begnn'làvkstigàting'localROLLIN'30s
                                                                             .                                                                                                               .                                    -                  .                                     ,'
                                                                                                                                                                                                                                                                                            VJ$
                                                                                                                                                                                                                                                                                              tf
                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                               t   .


                                     t-'-                -       ;                     .                       ,   .                                                     . .,                                .
                                                                                                                                                                                                                                                                                           J:)ï.:
                                                                                                                                                                                                                                                                                          -:'.
                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                ;)
                                                                                                                                                                                                                                                                                                 >1
        Cripsgang'
                 m emh'
                    .
                      e.rs1
                          .n approxlmatelyJlme2017,nferthehomlmde
                                                               ' of.
                                                                   17
                                                                    .vyear-oldN.                                                                                                                                                                                                               ',*
                                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                 ï
                                                                                                                                                                                                                                                                                                 ./
                                                                                                                                                                                                                                                                                                 t?
                                                                                                                                                                                                                                                                                                  ;
                                                                 ,                                                                                                                                                                                                                           I-
                                                                                                                                                                                                                                                                                              ,k
                                                                                                                                                                                                                                                                                               r #
                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                               . . ..   !q.
        N   .                                                                                                                                    ..                                                                               .           . ..                                     .:qt
                .                               i                On Juàe 15,2017,Rolmokz City Police ïàpondéd to '
                                                                                                                 > homidide at2323                                                                                                        .      .                                    '. ù'(
                                                                                                                                                                                                                                                                                           lî,
                                *
                                                                                                                                                                                                                                                                                        IV
                                                                                                                                                                                                                                                                                         R
                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                         qI
                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                          .V
                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                           ',rjy!.
                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                          .. ,
                                                                                                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                                                                                           ..
                                                a.                                                                         .                                                                                                                         .
        Tuzkawatm CgcleNW , Roqnoke,VA 24017.Thqdeteas
                                                     tdvictim waà                                                                                                                                                âèetentpadaàteof
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                         /cj
                                       .                                                   h
                                                                                                                                                                                                                                                                                          . .
                                                                                                                                                                                                                                                                                               7:'1
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                   pq
                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                    !t
                                                                                                                                                                                                                                                                                                     C
                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                     y S
                                                                                                                                                                                                                                                                                                  pj)7j/
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                   t4y
        Pàttick Henr'y lligh Suhool.     wms shötmultiple times.The prdimi L .        ine stigatibn hms                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                       k
                             ,                                                                                                              ..
                                                                                                                                                                                                                                                                                                  .    u
                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                       .y
                                                                                                                                                                                                                                                                                                       tj
                                                                                                                                                                                                                                                                                                        .
        m .vea.led tha
                    . t. ' wasaa niemberofthe Roll
                                                 .i
                                                  .n?30s
                                                      .  snd
                                                          .  ,
                                                             l1i1mur
                                                                 . . de
                                                                     . .rrelat.ed to hi.sROLLIN'  . 30s
                                                                                                     .                                                                                                                                                                                                 :t
                                                                                                                                                                                                                                                                                                      ..4'
                                                                         /                                                                                                                                                                                                                             t.4

        ganginvolvùment.
                                                                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                                                                      (.

                                                                     ohgotherevidence,                                             Fétebbokpagezhow edgnng,afflliàtion*111ïthe                   .
                                                                                                                                                                                                                                                                                                      #;
                                                                                                                                                                                                                                                                                                       y)
                                                                                                                                                                                                                                                                                                       ê.
                                                                                                                                                                                                                                                                                                        (.)  .
                                                                         1                                                                                                                                   .                                                                                            j1
                                                                                                                                                                                                                                                                                                           ;tg
                                                                                                                                                                                                                                                                                                             -
                                                                     .                                                                                                                                                                                                                                 ,)'
                                                                                                                                                                                                                                                                                                         j;-(%
                                                                                                                                                                                                                                                                                                             '
        ROL'LIN'30sCtips,and                                                           had.
                                                                                          admittedtohiàz
                                                                                                       pa,rehtsthàthe'
                                                                                                       :             wasaROL'
                                                                                                                            LIN'.
                                                                                                                                30jCHps
                                                                                                                                      . gang                                                                                                                                                          /jj
                                                                                                                                                                                                                                                                                               .  j*
                                                                                                                                                                                                                                                                                                   ,'
                                                                                                                                                                                                                                                                                                    )'
                                                                                                                                                                                                                                                                                                    !
                            .
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                    .. .       s,.'
                                                                                                                                                                                                                                                                                                  ;)
                                                                                                                                                                                                                                                                                                   ,t!.
                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                      y
        n'iepber.                                                                                                                                                                                                                                                                         .   :.
                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                 k4  .(
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                $-
                                                                                                                                                                                                                                                                                                  r) y
                                                                                                                                                                                                                                                                                                     à
                                            .
                                                                                                                                                                                                                         1                                                                  .
                                                                                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                              .. . y)j:
                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                      j
                            12 FBITâsk Forcè0m terRynnBràdy,whoisàssi> edtotheViolentCdmesTmikForce
                                .         . .                                                                                                                                                                                                                                                     ,   X'
                            .                                                                      .               .                                                             .
                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                   .q
                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                      jj
                                                                                                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                       j,j  ,
        ,
        attheRonnoke'
                    ResidentAaencw hasbeen nmqistinathçRonnokeacltvPollcv'
                                                                         Departmehtinthyir                                                                                                                                                                                                             't
                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                            .


                                                                                                                                                                                                                                                                                                    y.y
                                                                                                                                                                                                                                                                                                    lr .;
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                     jjl
                                                                                                                                                                                                                                                                                                       x

        ihv
          'Estigaov: èflbrtz bh lh1
                                  *:homicide.Intewiewswith witnegàesin tlîe zéàe hàve ttsulted in
                                                                                   .                                                                                                                                                                                                                ?
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                      ).y
                                                                                                                                                                                                                                                                                                     ,;
                                                                                                                                                                                                                                                                                                    /7
        1
        r:
         l
         :
         1
         L1L;lL1tiJl;lpleKtn.teme
            .. .        -       .nts
                                   .àbou
                                     . ..tga.
                                            ngviolenc
                                                   . ebeingconduc
                                                             . .te.dbytheRollin'30s'
                                                                         '
                                                                                   Cdps
                                                                                    . 'gs
                                                                                        -ngse.
                                                                                        .    tRol
                                                                                               .-
                                                                                                .-ll:'             '
                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                    z
                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                    k;y,'
                                                                                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                                                                                    ltj
                                ''                                                                                                                                                                                                                                                                -:
                                                                                                                                                                                                                                                                                                   ê-'1i2
    '
                                                         .                   ..                                                                       ..                     .                                                                                                                              )
                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                            jk
    '30égàng ttlrm'bilâp'pearsto be.
                            .
                                   theprlmary tauseforthehomicide.Pèrsons'
                                                                         intezvi:wed rehtihg           .                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               :X
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                jt
                                                                                                                                                                                                                                                                                                 y
                                                                                                           s                                                                                                                                                                               . ...,      j
                                                                                                                                                                                                                                                                                                       (j
                                                                                                                                                                                                                                                                                                       ,,
                                                ..               .                     .                           .                   .          . ..                                                       .                        .
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                  ,k-,,
                                                                                                                                                                                                                                                                                                   i  -'
                                                                                                                                                                                                                                                                                                      r'-
                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                        j7
        fbtheljo.micldehaveidentlfed SEA N DENZEL GIJE
                                                .            .       .             .                       .           ,                         .         .   NT astlw leaderoftheRollin'30sCdp'
                                                                                                                                                                                     .                                                                                                             ?y
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                    -(
                                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                                     z
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                    jj
        :et,öpzratihg from '
        '
                    .      theLnnsdowneheighborhood illRöahoke,VA.An m
                           .                                         't:reiew condùdzd by                                                                                                                .               .w
                                                                                                                                                                                                                                                                                                   :j,
                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                       if
                                                                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                                                                        t
                                                                                               .                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                     L
                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                     ;3
                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                      ï ..
            '                                                                                                                                                                                                                                                                                      .   y.
                                                                                                                                                                                                                                                                                                        yyj
        RoanokeC
               .it,
                  yPolicem.
                          't.
                            hê        '
                                                                                           parentsreveàlvdt
                                                                                                          .h.at                                                wasrecruitedintot.
                                                                                                                                                                                hisgsngwhtlèstill                                                                                    -. ;
                                                                                                                                                                                                                                                                                          .    tty
                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                                y).,qy
                                                                                                                                                                                                                                                                                                 t   j
                                                                                                                                                                                                                                                                                          .        :L
                                                                                                                                                                                                                                                                                                    v
                                                                                                                                                                                                                                                                                                    ï
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                                                                                                                    tL
        Attendl
              .
               ngPatrick Hemy Higll.Sehool. A revivw ofnllmqrousRoanêkeCl
                                                                       . .i      .
                                                                           tyP.olic4Z
                                                                                    Leports'                                                                     .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                     er                               .:'
                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                     . '.
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                        t:'
                                                                                                                                                                                                                                                                                         '?
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                          ty)
                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                          t     ' ,
                                                                                                                                                         .               .
                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                 ,  t1
                                                                                                                                                                                                                                                                                                   è#.-
        tzkealed t.he'Röllih'3.0é p.erm'yation into the locélhigh schools.Th
                                                                          ' ese pol
                                                                                ..itù repon .included                                                                                                                                                                                             )j
                                                                                                                                                                                                                                                                                                   -y
                                                                                                                                                                                                                                                                                                    )'',
                                                                                                                                                                                                                                                                                                    sy,
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                       I'
        d   ..                                                               ..,           .                                           ..                                                .                           .                                                                              t
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                    >  .
             ocllm e.àtatioh ofan assàùlton                                                                bysnothethighschoolstudent/gangi
                                                                                                                               .          m eiberdueto aladkof           .                           .                                                                                            '
                                                                                                                                                                                                                                                                                                  .74,
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                  1.)
                                                                                                                                                                                                                                                                                                  :l
                                                                                                                                                                                                                                                                                                   .t
                                                                                                                                                                                                                                                                                                    .)
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                     y:
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   u
                                                                                                                                                                                                                                                                                                   F;
                                                                                                                                                                                                                                                                                                    #..
                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                      ,.

                                                                                                                                                                                                                                                                                                    /3
                                                                                                                                                                                                                                                                                                    -:
                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                      7
                                                                                                                                                                                                                                                                                                   . .!
                                                                                                                               1E
                                                                                                                                1k                                                                                                                                                ...t,
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      );
                                                                                                                                                                                                                                                                                       (.f
                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                         (
                                                                                                                                   .                                                                                                                       ' .
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                               .- à'
                                                                                                                                                                                                                                                             y. E
                                                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                                                      .:.-
                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                         .7
                                                                                                                                                                                                                                                                     y-k.ë
                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          jy
                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                ,..
                                                                                                                                                                                                                                                                  ,) .,..y ..
                                                                                                                                                                                                                                                                . .         )
                                                                                                                                                                                                                                                                            :   . .. .
                                                                                                                                                                                                                                                          : ,.j) - p y.j.t
                                                                                                                                                                                                                                                           , '
                                                                                                                                                                                                                                                                 .    .    )
                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                                           jj
                                                                                                                                                                                                                                                                                      .. . . .
                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                    .. . .. ,, .

                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           d
                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           :,
                                                                                                                                                                                                                                                            j,.
                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                              d
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                              k!-
                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                '-
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                 ....
                                                                                                                                                                                                                                                                    ;.
                                                                                                                                                                                                                                                                     L'
                                                                                                                                                                                                                                                                      .;
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                       ë'!
                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                          ')
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          .-
                                                                                                                                                                                                                                                                        -:.
                                                                                                                                                                                                                                                                        k -,
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                           y-
                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                            ji
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                           ).r
                                                                                                                                                                                                                                                                             ?       ,.-
                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                       ' .y
                                                                                                                                                                                                                                                                                          ,,,                   .
                                                                                                                                                                                                                                                                                   ..;
                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                     ,&.:i cs
                                                                                                                                                                                                                                                                                            ytyy
                                                                                                                                                                                                                                                                                    .t.
                                                                                                                                                                                                                                                                                     .'.à!:L:(è:-,.
                                                                                                                                                                                                                                                                                       k'   .8
                                                                                                                                                                                                                                                                                       , ..-..
                                                                                                                                                                           %
                                                                                                                                                                           j
                                                                                                                                                                           ,
                                                                                                                                                                           .
                                                                                                                                                                           )
                                                                                                                                                                           -
                                                                                                                                                                           r
                                                                                                                                                                           .
                                                                                                                                                                            ,
                                                                                                                                                                            '
                                                                                                                                                                               j
                                                                                                                                                                               '
                                                                                                                                                                               )
                                                                                                                                                                               ,
                                                                                                                                                                               -
                                                                                                                                                                               I
                                                                                                                                                                               J
                                                                                                                                                                               (
                                                                                                                                                                               -
                                                                                                                                                                               ?
                                                                                                                                                                               '
                                                                                                                                                                                '
                                                                                                                                                                                )
                                                                                                                                                                                1
                                                                                                                                                                                :
                                                                                                                                                                                .,-
                                                                                                                                                                                    .



                                                                                                                                                                           1
                                                                                                                                                                           21
                                                                                                                                                                            è
                                                                                                                                                                            l
                                                                                                                                                                            -
                                                                                                                                                                            y
                                                                                                                                                                            )
                                                                                                                                                                            l
                                                                                                                                                                            r
adhereaceby               togan:rales.OtherinterviewshaverevealedtheRollin'3.
                                                                            0:arespecifcally                                                                               /,
                                                                                                                                                                           1y
                                                                                                                                                                            1
lxrgetingyouth in theloèal.com m unily.                                                                                                                                    tj
                                                                                                                                                                            ,
                                                                                                                                                                            j
                                                   .
                                                                                                          ,
                                                                                                                                                                           j
                                                                                                                                                                           y
                                                                                                                                                                           ,
                                                                                                                                                                            y
                                                                                                                                                                            j
                                                                                                                                                                           -j
                                                                                                                                                                           .-
                                                                                                                                                                            .
                                                                                                                                                                            ,
                                                                                                                                                                            k
                                                                                                                                                                            .
                                                                                                                                                                            s
    13. GUB T isbelievèdtohavestartedtheRollin'3.   0à/DirtGangintheLamdowne                                                                                               .
                                                                                                                                                                            1)
                                                                                                                                                                            $ :
                                                                                                                                                                             r:
                                                                                                                                                                              l'
                                                                                                                         .
                                                                                                                                                                        . .
                                                                                                                                                                           -  (,
                                                                                                                                                                               ,



nelghborhoodofRoanokeCity,M& àftetserving.prijontimeasajuvenileforhisrolein4                                                                                               '-;.
                                                                                                                                                                              y
                                                                                                                                                                              -
                                                                                                                                                                              jt.
                                                                                                                                                                                j
                                                                                                                                                                                ;
homicide.ltis believçd by ifwestigators that'GUE ,
                  .                        .                               .
                                                                                       T develpp'
                                                                                                ed llis affiliation with the                                            '7
                                                                                                                                                                         :'
                                                                                                                                                                          t        ,


                                                                                                                                                                                !';
lullin-3oswhileinprison.GuE                ,
                                                   x'
                                                    rhàsalargegangtattoo onus,stbmachthathehws
                                                                       .
                                                                                                                                                                           t)t
                                                                                                                                                                             y
                                                                                                                                                                             q,        ,
                                                                                                                                                                               '
                      -                                                                                                                                                        r
                                                                                                                                                                               t#
prominçmlydisplayedlnotleprmorqFaceboôkphotos GIM              w as    ,,:jg homje,,
                                                                               .   ,
                                                                                            .
                                                                                            .                                    ,
                                                                                                                                                                               t
                                                                                                                                                                               )
                                                                                                                                                                               :
                                                                                                                                                                               'j
                                                                                                                                                                                f
                                                                                                                                                                               jy
                                                                                                                                                                                è1
                                                                                                                                                                                )      .


whichisapkasetypicallydescribihgthemlatiönshipbetweçnanqstablishedmemberoytjs gog
                                                                     . ,
                                                                                                                                                                               yy
                                                                                                                                                                                :

     d
                                                                                                                                                                           .
                                                                                                                                                                               71l  ,

an anewrecnlit.GUE' Tbeganquestibning          loyalt.yanddedicdtiontothegapgaAer                                                                                              k
                                                                                                                                                                               )1
                                                                                                                                                                               y
leqrnklng that had been hanging putand stap'ng with mbmbers pf another locat gang,
 -                                                                                                            .                      - ,
                                                                                                                                                                               )
                                                                                                                                                                               '.
                                                                                                                                                                                j
                                                                                                                                                                                ,
                                                                                                                                                                           . . y
                                                                                                                                                                               7-;
                                                                                                                                                                                 j
                                                                                                                                                                                 t
                                                                                                                                                                                 cj
                                                                                                                                                                               '
                                                                                                                                                                               yté
spekificallytheBloods,WltithisthearchrivaloftheCrips.                                      hwsafriqndinRoanokewhoisa                                                       ''
                                                                                                                                                                               #
                                                                                                                                                                               l)j
knpwg
    ' Blpodskaz;gmember,and                        hadbeenstayingwithhisftiçndatthajtime.Cönsequently,                                                                         t
                                                                                                                                                                               yll
GtE
                                                                                                                                                                               l-
                                                                                                                                                                                l
                                                                                                                                                                                j
              T apprnachect another new membet of the kollin' 30s nnmed                                                                                                        '$
          '
     .                                                                                                                                                                             )
                                                                                                                                                                                   t
                                                                                                                                                                               x

               and'GUERM NT issued anorderfor                    .                         tokill                 asagangm issionfor                                           7'
                                                                                                                                                                                )
                                                                                                                                                                                -
                                                                                                                                                                                4
                                                                                                                                                                               y
               because              hadbeen asgociating with arivalgahg. A ccording tö                                                                                         k)t
                                                                                                                                                                                 '
                                                            .
                                                                                                                                               h:                          .
                                                                                                                                                                               '
                                                                                                                                                                               -
                                                                                                                                                                               )t
                                                                                                                                                                                L.
                                                                                                                                                                                   .


                                                            .                                       .
                                                                                                                                                                               ..
                                                                                                                                                                                   l
                                                                                                                                                                                   j
                                                                                                                                                                                   ,
                                                                                                                                                                                   k
                                                                                                                                                                                   ,
refusedtpcomply with thl
                       .
                        sorder, aljactwhichitselfçotzld be èohs
                                               .
                                                                                                                                           jtun                                .yj
                                                                                                ideredasqveregangvipa .
                                                                                                s
                                                                                                                                                                               j.
                                                                      ,
                                                                      -                                                                                                        ,
                                                                                                                                                                               r
                                                                                                                                                                               -
                                                                                                                                                                               r-
                                                                                                                                                                                r  --
                                                                                                                                                                                   y-,
                                                                                                                                                                                   .   1
Subsèquentl#,arevizjvofsocialmedi:indicatesthat                                        begahtomakeovqrttu'
                                                                                                         estùrejointke                                                         s
                                                                                                                                                                               tJI
                                                                                                                                                                               ..
                                                                                                                                                                                  j
                                                                                                                                                                                  !
                                                                                                                                                                                 'j
                                                                                                                                                                                 /7
                                                                                                                                                                                ,.,
RULLW ')0            --
                                .
                                                                                                                                                                                )
                                                                                                                                                                                ,
                                                                                                                                                                                -
                                                                                                                                                                                .
                                                                                                                                                                                '
                                                                                                                                                                                t
                                                                                                                                                                                :
                                                                                                                                                                                y'
                                                                                                                                                                                 .
         sgang,btttthl:wouldrequireoneormoreactionsby
                  .                                                                .                    to atoneforhispastgang                                                 (.
                                                                                                                                                                                $
                                                                                                                                                                                :
                                                                                                                             .
                                                                                                                                           ;                                   j(
                                                                                                                                                                                j
                                                                                                                                                                                r
                                                                                                                                                                                .
                                                                                                                                                                                ;,
                                                                                                                                                                                jj
violations:111
             .mrn,itisbelievedthatGUE Tissuedéganginitiation'
                                                            task'callingfor to                                                                                             x   t
                                                                                                                                                                               h
                                                                                                                                                                               s
                                                                                                                                                                               )
                                                                                                                                                                               j
                                                                                                                                                                               y'
                                                                                                                                                                               j
                                                                                                                                                                               il
                                                                                                                                                                                b
                                                                                                                                                                                j
kill                  .   Consequently,ohbràboutJtme15,2017,                                and                              weretakenby                                   ;yt
                                                                                                                                                                             )
                                                                                                                                                                             t
                                                                                                                                                                             j
                                                                                                                                                                           ,rè
                                                                                                                                                                             )
                                                                                                                                                                             j
Rollin'3o: gang membefs to 232. Tuckawana citcle xw , Roanoke, vA .According to                                                                                                '7
                                                                                                                                                                               t)
                                                                                                                                                                                j
                                                                                                                                                                                )
                                                                                                                                                                                '
                                                                                                                                                                                ,
                                                                                                                                                                                1
                                                                                                                                                                               -y
                                                                                                                                                                                js
                                                                                                                                                                                 k
                                                                                                                                                                                 ..
              '
                  hefledtlw areajtlst.
                                     priprto                         homicidç andwashimqelfuninjured,in part                                                                   t
                                                                                                                                                                               f
                                                                                                                                                                               j'
                                      .
                                                                                                                     .
                                                                                                                                                                               yy
                                                                                                                                                                               y.
                                                                                                                                                                               *
                                                                                                                                                                                  y
                                                                                                                                                                                y'f
                                                                                                                                                                                  s
becauée           sighqled to                          tb            Ultim ately, '                 bçdy wws loçated in the                                                    j%)'
                                                                                                                                                                               h
                                                                                                                                                                               17
                                                                                                                                                                                :1
                                                                                                                                                                                 3     .

                                                                                                                                                         .
                                                                                                                                                                               ,
                                                                                                                                                                               k
                                                                                                                                                                               .
                                                                                                                                                                               3
                                                                                                                                                                               -(
                                                                                                                                                                                )
                                                                                                                                                                   -
                                                                                                                                                                   ,.
                                                                                                                                                                    f
                                                                                                                                                                    àf
                                                                                                                                                                     ?
                                                                                                                                                                     .-y
                                                                                                                                                                       ..,y
                                                                                                                                                                          -
                                                                                                                                                                          j
                                                                                                                                                                          yy
                                                                                                                                                                          .ë
                                                                1
                                                                E
                                                                ;)
                                                                 .                                                                                  -        .   s: .,..:
                                                                                                                                                                 -''
                                                                                                                                                                   --
                                                                                                                                                                    *
                                                                                                                                                                    '   '.
                                                                                                                                                                         :-
                                                                                                                                                                          :
                                                                                                                                                                          .
                                                                                                                                                                          '-
                                                                                                                                                                           !
                                                                                                                                                                           1
                                                                                                                                                                           1
                                                                                                                                                                           .
                                                                                                                                                                           ,
                                                                                                                                                         (y                .p
                                                                                                                                                                            ;
                                                                                                                                                                            )
                                                                                                                                                                            j
                                                                                                                                                                            y
                                                                                                                                                                            .  .



                                                                                                                                                    û.                 ,
                                                                                                                                                                        --
                                                                                                                                                                               .
                                                                                                                                                                               '
                                                                                                                                                                               ,
                                                                                                                                                                               t
                                                                                                                                                                               syj
                                                                                                                                                                        ,j.
                                                                                                                                                                      ,...-i
                                                                                                                                                                               jj
                                                                                                                                                                                '
                                                                                                                                                                                2
                                                                                                                                                                                .
'

                                                                                                                                                                                                                                    S
                                                                                                                                                                                                                                    ,--,
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     rk
                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                     t;
                                                                                                                                                                                                                                        @()C
                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                   Jj
                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                    '<;
                                                                                                                                                                                                                                    .' .
                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                    )@
                                                                                                                                                                                                                                    .
    TuùkawanâCirclb.
                   apartmehttomplexnfferhewasjhotmultipletilh:sinthebaèk-Oneheighbor                                                                                                                                      t(L)
                                                                                                                                                                                                                            1)
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             :          '



    repprtedseeingtwoblgckm ehwithfirenrmschasingmmtherblickmanAtthetimeoftheshooting.
                                                                                                                                                                                                                           j!
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            )
                                                                                                                                                                                                                       '97kE:
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             ) .. -
                                                                                                                                                                                                                                .

         .                                                                             .
                                                                                                                                                                                                                       ' yj.
                                                                                                                                                                                                                           t;j,..
                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                               ...
             14.                                                                                                                                                                                                        .
                                                                                                                                                                                                                        t' i
                                                                                                                                                                                                                           f
                                                                                                                                                                                                                           ,g
                                 YVONE M YCRON KASEY and DEM ONTE M SHAD M ACK héve been                                                                                                                                 tty' t.
                                                                                                                                                                                                                         .y
                                                                                                                                                                                                                           4
                                                                                                                                                                                                                           j .
                                                                                                                                                                                                                            ;ky         . .


                      yshtmters/suspectsin tlw murderof                                                                n e.tbird perw p presentato u                                                                      s
                                                                                                                                                                                                                          t             ,

    ident-
         ifudwstheli
             ,
                   ke1.                                                                     .
                                                                                                                                                                                                                               .rt
                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                 l
    '
                                                              .
                                                                                                                                                                                                                                        y-
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         y,
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                          ,
    gceneatthe time ofthem m der,according to
    .                                                                                                          ,w asCHAIJN'CEY DION LZVESY.                                                                                         'r
    -                                                                                                                                                                                                                               y   .
                                                                                                                                                                                                                                            '
                         .                                    .                                                                                                                                                                     j'
                                                                                                                                                                                                                                     <
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     ,
    Thrbttgh interviews, a1l
                 .
                                                                              asmembersoftheR6llin,30sgàhg.(MACu
                                                          ,héve bezn identifed,                                                .
                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    ),
                                                                                                                                                                                                                                    k-
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                        ë;
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                         1'
                     t                       .                                                            ..                                                    .                -
                                                                                                                                                                                                                                        l('
    @P'PX So have rlmk aboyç KASEY butbelöw GUE                                .                                 T. The larger pointis thatgang                     .
                                                                                                                                                                                                                            yi
                                                                                                                                                                                                                             jt         t
    .

    violenceincedmn htigh        .                                                 .                                                                                                                                        k$j
                                                                                                                                                                                                                              L
                                                                                                                                                                                                                              ).
            .
            ,            bothoodsinRoRokeisapowingthreât.
                                             ,

                                                          .
                                                                                                                                                                                                                           ,jy
                                                                                                                                                                                                                             y
                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              jy
                                                                                                                                                                                                                               r
                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                               g
                                                                                       .,
                                                                                        .
         15                                                                                                                                                ..
                                                                                                                                                                                                                             t
                                                                                                                                                                                                                             y
                                                                                                                                                                                                                             r
                                                                                                                                                                                                                             .j
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                              )
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              jj
                                                                                                                                                                                                                               y
                                             ..                                                                                        .
                                                                           :                                                               .
                                                                                                                                                                                                                                             j
             Through'
                 .
                     theinveàtkationof     murder,RoanokeCityPoliceandtheViolent                                                                                                                                             k)
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                             1(
                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                        41
                                                                                                                                                                                                                                        k
    Cnmes T% k Force lenm èd the following'
                                          . Th: ongoing hpm içide investigation has led .                                                                                                                                               1
                                                                                                                                                                                                                                        3
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                         3k
                                                                                                                                                                                                                                     .  q
                                                                                                                                                                                                                                        k?
                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                         .)
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          t
                                                  .                .
                                                                                                                                                                                                                                        #
                                                                                                                                                                                                                                        !y
                                                                                                                                                                                                                                         t.
    investigatorsto ideht'
                 .
                         tfymultiplepotentialRollih'30smembefs,andtoevaluatetheeffed .
                                         .
                                                                                     thatthis                                                                                                                                           ,
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                        :..
                                                                                                                                                                                                                                       ''i
                                                                                                                                                                                                                                         '-
                                                                                                                                                                                                                                          ''
                                                                                                  .                                                                                                                                 . --
                                                                                                                                                                                                                                    .    tl
    ganghashadontheCityofRoanoke.Indoingso,crlminalhistoriésandpriorRoanokeCityPolice
                             .
                                                                                            '
                                                                                                                                               ,
                                                                                                                                                                                                                                .'1j1r
                                                                                                                                                                    .
                                                                                                                                                                                                                               ,.,jyjy
                                                                                                                                                                                                                                  i  y
                                                                                                                                                                                                                                     s  .,
                                                                                                                                                                                                                                             .

    l'
     ypbtts,
           fortheindividllnlsiddntisedbelow wererzviewed.ltwaàddennihedthatamajority(lf                                                                                                                                             '<
                                                                                                                                                                                                                                     3.
                                                                                                                                                                                                                                      1,
                                                                                                                                                                                                                                      j'
                                                              --
    th                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        jr
                                                                                                                                                                                                                                        qz
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                        .
                                                                       .

         elndividualsllstedbelcwhàveextensivecriminalrecotds,tpInclùdebutnotlirrikedtohomitide,                                                                                                                                         )
                                                                                                                                                                                                                                      ?
                                                                                                                                                                                                                                      @
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                      ;-
                                                                                                                                                                                                                                       î
                                                                                                                                                                                                                                       'y,.r
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                             '
    WOPOnSm latqd of
                   'fehges,.ns                               mçd m bbery,etc.Ithas become
                             qmoticsçharges,eludipg poliçe,nr.
                                         ,                                                                         .                               .                                                                                  V
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      /'
                                                                                                                                                                                                                                     .t
                                                                                                                                                           '                                                                            -
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                        t'
                                                                                                                                                                                                                                         :.
    ùvidentfrom t12 multiplerecvntinterviewsthatthe Rollin'30s& irtGangand it:membtrshave,
                                     .                                                                                                                                                                                                  ljj
                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                          '
                                                                                                                               -                                        .
                                                                                                                                                                                                                                        y-j
                                                                                                                                                                                                                                        j .
                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                          f
                                                                                                                                                       .                                                                             .   sg
    msaproductoftheGrthefaiwe4ftheirgang'sprosperityand nototi:ty,had adirectlmpacton the                                                                                                                                               't'
                                                                                                                                                                                                                                          )
                                                                                                                           .                                                                                                        .   lj
                                                                                                      .
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                        )- ;
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           j
    vible.ntcrim'e'rateihtheCity
                               'èfRoanuke.ThisispmiitulatlytruefortheNorth.
                                                                          westportibnoft12                                                                                                                                           ,
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                        (jj1
                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           yt
                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                      yj
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                    .r,y.
        Citywhem th4Rolliln!i 30,& irtGR g appeartoconductmuchofit: F'
                                                      .
                                                                   ilkgalgctivi-
                                                                               ties.Thehomicide                        .
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      ïL
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                       LI
                                                                                                                                                                                                                                       S
                                                                                                                                                                                                                                     ïv4
                                                                                                                                                                                                                                       lb
                                                                                                                                                                                                                                        /    ..
                                                                                                                                                                                                                                      ).
    of                   andtecentàttùmp.ton                                   'slifehav:demonstratydiheviolehtnutureofthe                                                                                                          (::
                                                                                                                                                                                                                                    ,  J
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       :)
                                                                                                                                                                                                                                        L
                                                                                                                                                                                                                                        .1.
                                                                                                                                                                                                                                      :10$
    Rollih>30s. TheRoànok:.
                          City PD believesthétt12 violence.
                                                          oft' . grotzp/gM g willcontinue to
                                                             lus                                                                                                                                                                        .
                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                        #
                                                                                                                                                                                                                                        y'
                                                                                                                                                                                                                                        $,
                                                                                                                                                                                                                                        '

                                                                                                                                   '                                                                                                .
                                                                                                                                                                                                                                         6:7Tk
                                                                                                                                                                                                                                            uy'
                                                                                                                                                                                                                                              z'
                                                                                                                                                                                                                                               j'
                                                                                                                                                                                                                                                t:
        eàdalate,L>tyeàr,so>egM gpafaphem aliw ctmsistingofhandwfittùhnotes,'waslocatedbylbtal                                                                          .
                                                                                                                                                                                                                                        'j
                                                                                                                                                                                                                                         'f
                                                                                                                                                                                                                                r        i-T.'
                     .               .
                           been di#carded on theskeetwhhirftlw Lapsdownecotnm unl
        pplice.n enotej:had.                                                    'ty in Rpanöke.                                                                                                                     ,
                                                                                                                                                                                                                ...y.
                                                                                                                                                                                                                     .(
                                                                                                                                                                                                                      )l
                                                                                                                                                                                                                      yr.
                                                                                                ...                                        ,       .                        ,
                                                                                                                                                                                                                               .-
                                                                                                                                                                                                                               ..               ,
                                                                                                                                                                                                                     #,
                                                                                                                                                                                                                   , .
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                  ::)t,
                                                                                                                                                                                                                   ';jy'
                                                                                                                                                                                                                       .   . '

                                                                                                                                                                                                               .' ..         .
                                                                                                                                                                                                                                                 .
                                                                                   :
                                                                                   1
                                                                                   2                                                                                                                           .     $ty
                                                                                                                                                                                                                       .            .


                                                                                   .1(
                                                                                   .
                                                                                     E)
                                                                                      4                                                                                         ; -'
                                                                                                                                                                                           '   .
                                                                                                                                                                                                   .
                                                                                                                                                                                                       .
                                                                                                                                                                                                           jj
                                                                                                                                                                                                           .
                                                                                                                                                                                                           '
                                                                                                                                                                                                               .
                                                                                                                                                                                                               '
                                                                                                                                                                                                               :
                                                                                                                                                                                                               5
                                                                                                                                                                                                               1j,
                                                                                                                                                                                                                 .'-
                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                    $
                                                                                                                                                                                                                    '?
                                                                                                                                                                                                                     f-
                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      q
                                                                                                                                                                                                                      1
                                                                                                                                                                                                                      k
                                                                                                                                                                                                                     i.
                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      J
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       y
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       )
                                                                                                                                                                                                                        !
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        :      .'


                                                                                                                                                                                      !j                                   y..
                                                                                                                                                                                                                             L
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             t)
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              (>
                                                                                                                                                                                                                               y
                                                                                                                                                                                     'r
                                                                                                                                                                                      $
                                                                                                                                                                                      '
                                                                                                                                                                                       k
                                                                                                                                                                                        l
                                                                                                                                                                                        â'
                                                                                                                                                                                         .
                                                                                                                                                                                         i
                                                                                                                                                                                         !
                                                                                                                                                                                         ,
                                                                                                                                                                                         ;
                                                                                                                                                                                         . ,
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                            ,.'
                                                                                                                                                                                                                              (
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              r
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                             i:
                                                                                                                                                                                                                               t.jiz)t)t
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               (
                                                                                                                                                                                                                               k
                                                                                                                                                                                                                               y2   .        -
                                                                                                                                                                                       .
                                                                                                                                                                                           .
                                                                                                                                                                                           .
                                                                                                                                                                                                                           -.,3
                                                                                                                                                                                                                              ;.-
                                                                                                                                                                                                                                'q
                                                                                                                                                                                                                               ' '
                                                                                                                                                                                                                                  j (
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                     :-#
                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                       .    r
                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                           t-...-,
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     :)
                                                                                                                                                                                                                                      rr
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                       ,
The notes appearto be a Rollin' 30s new m em betmanual,whiùh is labùled ''
                                                                         R o13 Cal1''and

outli'
     nesthegarig'soriginsintheearly 70's.Thenotesàlsoliàttheircèlorsasblueandbrown,and
 /                                                                        *
rçfertoHarlem,DenkerNinqandAve.3jér.'l'henotesalsooutlinernnkandstructureilttheRollin'
30s.Upon viéwingth:Fàçebbokprofilesofeath ofthepdtentialm emberslisted bèlow,numerous

pictttresfeamringRpllip'30shandsigns,apparel(toincludebluebandanasflownontheleR side
forCrip ggng),lingo,druggjweapons,eyc.havebeen viewed andare indiçg.
                                                                   tivçofRollin'3'
                                                                                 0s
involvem entfmssociation.
                                                     '
                                                     .



     16. Thrdughtheinvèstigationofthetœ murdet,theRoanokeCityPoliceandtheViolent
Crim esTaskForcehavegatheredcorisiderableevidenqeregardingthehature,scope,stw ctum and

activitie:oftheROLLIN '30sClipssd which cofnbboratesm uèh ofthewitnesàstatem ùnt:dtqd

above.n esource,Ufekidèhceinclud:t'
                                  hefollowihg,asfurtherdetiled hetein:
                                     .




          a.Review pfsociatmedi;accotum (somçpubllcly aqçegsiblç,oshersobtained by cottrt
                         .                                                    .




     order)maintniMedbygéngmembetsandassoclates;
          b.Rçview qfhistoricalcdminalActivity ofgang mem bçrsand associates,asdetailedin

     policetepottsand comtrecords;

          c.Review öfdoA loadèd cellyhone:data;
          d.A handwritten gang-mlated doctlmentrecovered in theLansdowneareabythepolic:
     aftergarigmçmbersdiscardeditduringApoliceancotmteç;and
          e.Physici sttrkeillaùce.
      .                                       ?'

     17. To dqte, multiple active ROELW ' 30s Crips m embçrs and % sociases hqvk bçen
                                                                                    1
iderttiEèd .
           1 tlzù Rôandkq rea. Thisorganizatioh has a presence in multiplq otherswtysand
opemtesfw m Virginiâatrossstate lines,includihg using interstate.comtm mioationsfacilitiesto



                                                                                              '
                                                                                                         V '
                                            11                                          .:
                                                                                        :
                                                                                         .
                                                                                               .e-
                                                                                                     :s#j
                                                                                                     .




                                                                                         .,  //s/
    disousbgàngbushes,prokid:pkym ehttoincm erétùdgéngMènïbes,àztd rètniitéangmembçrà.
'

    Investi:ationhasshownt
                         tflefollowinjindividualslobeaffiliatedwi* theAOLE> '30s:
       1.,
         StA#b:N2EtGUBRRANI-(DOB                                                 !1991,ISAN           .11$2,Facebook:Helùm
       m à );
       '
       2FTG YVONG M YCRONM SEY(DOB2* ,1998;SSAN nnknowh
       Fktèàodk:YihKàsy#);
       1.DEM Q&1E RASIIXD G CK'
                          .   IDO:                                                812979,$SA#         r7647.
       Façqbot/ktM onte'
                    . wsop:rell%r.);
                              .   .


       4.                                                              t(DDB       /1993,i
                                                                                         SSAN .
                                                                                          ,   '               ))
       (FqOb.ook
               ..:                                          );
       ë
       5.          ,                                                   (b(jb       /1.
                                                                                     992,,.
                                                                                          VSAN.               ,
       F atqbo4k:                                           );
       d.                     I                            (DoB.œ !
                                                                  19t1,ssAN                          p
                                                                                                     k.
       (FacEbbèk;
       7,œ                                                  (b0b* r1998,ssaN 'mknpwnoacvbp4k:
                                      );                                                        .
                                                                                                -.
       8.CHAUNCEY DIUN LEVESY (DOBœ                                              4'
                                                                                  1994,5
                                                                                       SSV            .3232),
       (Faqeboök:CeçGm mgpl;
       11,                                             ,                    (DOB* /1992,SSAN œ                u
      -    ,F4e bbèk:
                '                      ..
                                                                        l
        12.:                                                     008*          /1996,SSAN                 ,
       Facebèpkl                                                   );
        13.N                           Nk                        ,Iœ
        14.                           *          ;
        1$.                           œ           '7
        16.                           œ     (
                                            .
                                                       ,k
                                                       '
                                                                   PAOBAILK CAUSK

        1.8, hv#sdggtloqlnio1iscaseh
            .                      'gsshowhthjt(
                                               th4qbovçg< gmemben Am uslngihqir'
                                                                               cçll
    yhonéstbùomm'lm'itàt:Withèneàhuthera/etbrimeààrvbùip: qvmmittud.Pehclaink,âloh'
                                                                                  : w1f.
                                                                                      .11
    céllphpneçà1ldetàllrecords,haàbeen usçdlo 4établish cillphoqeùommllpièqticàn b:twçkn mpst
                                                .. .




    öftheabove16nameslistedz
                           z patagraph 17v                                         ' V àbçenv:riN dwshévllpggnotherphone
    o dhehl ùoplmuni>tkda ongstth:group.C:lljhöhes-4âlàotömm
        .                                                  'öhl#uxùdtotàk4jjhkte,
    andtrqnymitphotos,'rextAwssaxlngisalw ,
                                          qcommnnlyw
                                                   usedform ofçommunicaliohwlth acçll                              .




                                                                               12                                        k
                                                                                                                         ,ij)
                                                                                                                                                                                      ;tq)à'
                                                                                                                                                                                      .i
                                                                                                                                                                                       kk:.
                                                                                                                                                                                          J
                                                                                                                                                                                       )L)

                                                                                                                                                                                         .j
                                                                                                                                                                                          f)
                                                                                                                                                                                          -

                                                                                                                                                                                         jî
                                                                                                                                                                                          y
                                                                                                                                                                                          r
                                                                                                                                                                                          .
                                                                                                                                                                                          j
                                                                                                                                                                                          à
                                                                                                                                                                                          t
                                                                                                                                                                                          i/
                                                                                                                                                                                           t
                                                                                                                                                                                           î
                                                                                                                                                                                           ;
                                                                                                                                                                                           b
phoneandthecellphohe#nresthqsetextmessages.                                                                        soclàlmvdia.tFacebook)                                                 4
                                                                                                                                                                                          .
                                                                                                                                                                                          1-
        '                                                                                                                                                                                 ttkt.

ghqwscgnclusivelythatheisamembçroftlzeROLLIN'30'
                                               s.Fmthermoreduringanon-cugtodial                                                                                                           f7
                                                                                                                                                                                          .
                                                                                                                                                                                          ()j
                                                                                                                                                                                            $
i Ni w WithRoM okeCity'PoliceDzpartmentDetectiveDillop,                                                                              admittedhçwms                                        t1tj
nt: e                                                                                                                                                                                      .
                                                                                                                                                                                           g)j
                                                                                                                                                                                             .
                                                                                                                                                                                            -y
                                                                                                                                                                                             ,
aniembefoftheROLLIN'30'sand thatSEAN GUE
                                                                         .
                                                                             .
                                                                                         .                     .

                                                                                             wwsthelçaderpfthegang.
                                                                                                                                                                                    ..    yt
                                                                                                                                                                                           t
                                                                                                                                                                                          '?
                                                                                                                                                                                           '
                                                                                                                                                                                            j
                                                                                                                                                                                            ,
                                                                                                                                                                                         iw)
                     .   .         .       -
                                                                                                           .
                                                                                                                                     ,,           j
                                                                                                                                                  t g
                                                                                                                                                    k
                                                                                                                                                    :
                                                                                                                                                    ,
                                                                                                                                                    kj
                                                                                                                                                     i,
                                                                                                                                                      :rj
                                                                                                                                                        re                            .l
                                                                                                                                                                                       ,
                                                                                                                                                                                       .
                                                                                                                                                                                       y
                                                                                                                                                                                       èf
                                                                                                                                                                                        y
                                                                                                                                                                                        C
                                                                                                                                                                                        t
                                                                                                                                                                                        -        .

                alsngdmlttedthathçqllopedTRAYVON KASBY tpus:hisgiilliendsr:ntave                                                                                                         ty
                                                                                                                                                                                          '-'
                                                                                                                                                                                             .
                                                                                                                                              .                                                  t
thenightN            '
                                   N.                  wM mmdefedattherèquestofSEAN GUE                                                                NT.                                )'f
                                                                                                                                                                                            ï
                                                                                                                                                                                          rtt
                                                                                                                                                                                         lc.
                                                                                                                                                                                             '

                                                                                                                                                                                          t
                                                                                                                                                                                          j
                                                                                                                                                                                          .(
                                                                                                                                                                                           y
                                                                                                                                                                                           j
                                                                                                                                                                                          -t
                                                                                                                                                                                           rJ
                                                                                                                                                                                            d
                                                                                                                                                                                            l
        19- Bmseduponuw fortgoi
                              ng,thcreisprobablecausçtobelivvefheRot-
                                                                    t-
                                                                     m 3osisa
                                                                         .                                                                                                            '
                                                                                                                                                                                      /
                                                                                                                                                                                      )
                                                                                                                                                                                       t
                                                                                                                                                                                       f
                                                                                                                                                                                       i
                                                                                                                                                                                       ,
                                                                                                                                                                                       '
                                                                                                                                                                                       l
                                                                                                                                                                                      :;  -
                                                                                                                                                                                         /)j
                                                                                                                                                                                           L
                                                                                                                                                                                           l
                                                                                                                                                                                           j
                                                                                                                                                                                          ,-
                                                                                                                                                                                           '
                                                                                                                                                                                           .,
                                                                                                                                                                                            b
ctimlnalenterpriseasdefhed by 18 U.S.C.j 196,
                                            1(4)a'
                                                 nd 18 U.S.C.j 1959($42). Bmsed bn                                                                                                       ''t
                                                                                                                                                                                           y.
                                                                                                                                                                                          ..




                                                                                                                                                                                          t
                                                                                                                                                                                          iq
                                                                                                                                                                                           k
                                                                                                                                                                                           l
                                                                                                                                                                                           i
                                                                                                                                                                                           '
                                                                                                                                                                                           ,:
                                                                                                                                                                                            (
                                                                                                                                                                                            j
                                                                                                                                                                                            !
                                                                                                                                                                                            t
                                       .
                                                    the R0LLm:30s,i
                             actlvlty as itrelgtesto.     . .     nvesiigatingagent.sknow
                                                                     .
                                                                                     .                                  .
                                                                                                                                          .
                                                                                                                                                                                         j)
                                                                                                                                                                                          V)
                                                                                                                                                                                          -.
                                                                                                                                                                                           ,
                                                                                                                                                                                                 .



                                                                                                                                                                                         4
                                                                                                                                                                                         l:
                                                                                                                                                                                          )
                                                                                                                                                                                          .'
                                                                                                                                                                                           -
                                                                                                                                                                                           7
                                                                                                                                                                                           -
                                                                                                                                                                                           '
                isutilizingthesncialmediw specifcally tlw Facebook h c. to facilitatù commlmicàtioh                                                                                      1ï
                                                                                                                                                                                          '
                                                                                                                                                                                          ,r,
                                                                                                                                                                                           i
                                                                                                                                                                                           4
                                                                                                                                                                                         $;
                                                                                                                                                                                         @,
                                                                                                                                                                                          )
                                                                                                                                                                                          7
                                                                                                                                                                                          .)
                                                                                                                                                                                           .
                                                                                                                                                                                           :
                                                                                                                                                                                           t
withROLLIN?)0sCripsmçmbqrsinfudheranceoftheorganiààtion
    .                                                                                                      .
                                                                                                                                                                                          ,-
                                                                                                                                                                                         ëî
                                                                                                                                                                                          .
                                                                                                                                                                                            l
                                                                                                                                                                                              .
                                                                                                                                                                                                 )
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 j
                                                                                                                                                                                                 .




                                                                                                                                                                                          yq
                                                                                                                                                                                           t
                                                                                                                                                                                           )
        20. On April17,2018 the FedzrélBvtùa;
                                            u bfInkestigatioh obtained #ia seétdh w>                                                                        t                            ')è
                                                                                                                                                                                             y
            .                                  .                 .
                                                                                                                    .                                   .
                                                                                                                                                                                          1r'
                                                                                                                                                                                          b 7
                                                                                                                                                                                            .    '

(#.tt>J4!)ujérdaG 9öm Facebobk 1ne.userm numb:r10U002
.
                               .                    .670079743whichwmsldénéfied                                                                                                          hk)v
                                                                                                                                                                                            ,

                                                                                                                                                                                         V'
                                                                                                                                                                                          -(h
                                                                                                                                                                                         r:')
o theFacytcökI
             nc.gççptmtwedby                                    lnformationfmm Pacçbooklpc.userlDpumber                                                                                  l tJ
                                                                                                                                                                                            )
                                                                                                                                                                                            f'
    .
                                                                                                                                                                                          t'
                                                                                                                                                                                          )t
                                                                                                                                                                                          ) )
                                                                                                                                                                                            -
100002670079743 töntsineddatafröm thedaterangeM ay 1,2017 00:00;00.UTC toM ay3,2018           -       ..                .
                                                                                                                                                                                          t
                                                                                                                                                                                          l
                                                                                                                                                                                          ;
                                                                                                                                                                                          r
                                                                                                                                                                                          .
                                                                                                                                                                                          )
                                                                                                                                                                                          j
                                                                                                                                                                                          kt
                                                                                                                                                                                           )è
                                                                                                                                                                                            l     .
                                                                                                                                                                                                 ..
                                                                                                                                                                                             i'.sl
                                                                                                                                                                                          (.
23:
  59
   ..
    '59U'
        TC.                                                                                                                                                                               j
                                                                                                                                                                                          ï
                         '                                                                                                                                                                t
        21. Upon F21TFO J,o.lm M cphailgsteview bfthecontem ofthatreturnmultiplerefçrences                                                                                                ''.
                                                                                                                                                                                          k   '
                                                                                                                                                                                              ,
                                                     *                           .
                                                                                   '                                                                                                     kg#z.
                                                                                                                                                                                         f   (y
                                                                                                                                                                                             ).
                                                                                                                                                                                          s

inmesxagecèntentàndpi
                   .cturééthatwbuldtendtoindicate                                                                   '
                                                                                                                    heteaftet,
                                                                                                                             referèedtoas
                                                                                                                                -s
                                                                                                                                                                                          gyj.-'
                                                                                                                                                                                          .    t
                                                                                                                                                                                               q
                                                                                                                                                                                      .
                                                                                                                                                                                         Ilrki ,
                                                                                                                                                                                               -
                                                                                                                                                                                               ,
            involvçmentinthçRpllin'30s
                                    . Crip gaqg. The userdata provided by Fgcçbook lnc,                                                                                               .
                                                                                                                                                                                          j
                                                                                                                                                                                          yl
                                                                                                                                                                                          (j
                                                                                                                                                                                           *
                                                                                                                                                                                           y
                                                                                                                                                                                           j
    '
                 '
                       'bingsmessagessentviaFaqçboökmessùngerandimagesposfedbyusers
containqd nm ohgstotlwrt                                                                                                                                                                   I
                                                                                                                                                                                          '(g.:r
                                                   .                                              .                             .                                                     .          .
                                                                                                                                                                                                 ,
                                                                                                                                                                                             r.'
                                                                                                                            .
                                                                                                                                                                                              .
                                                                                                                                                                                                 j.
àjwellaàtaggEdusei'
                  àià photöà. Upph feviee nk th4Fatebook Ihc:data referefzed àbove,two                                                                                                    )
                                                                                                                                                                                          4'
                                                                                                                                                                                          k
                                                                                                                                                                                          y/i
                                                                                                                                                   .                                         ..
                                                                                                                                                                                             .   y1
                                                                                                                                                                                          ltL
                                                                                                                                                                                            ).
                                                                                                                                                                                          tl/j
                                                                                                                                                                                          :?
                                                                                                                                                                                          -.@
                                                                                                                                                                                            t .
                                                                                                                                                                         ..
                                                                                                                                                                               .,
                                                                                                                                                                                          a  j,
                                                                                                                                                                                             :.
                                                                                                                                                                                              j
                                                                                                                                                                                              !      .
                                                                                                                                                                                                 ,,
                                                                                                                                                             .
                                                                                                                                                                  :..,
                                                                                                                                                                     /.
                                                                                                                                                                     #
                                                                                                                                                                     .
                                                                                                                                                                      ,
                                                                                                                                                                      1
                                                                                                                                                                      y
                                                          13
                                                           .                                                                                                ' ...
                                                                                                                                                                wè1-'
                                                                                                                                                                    -
                                                                                                                                                                    :'
                                                                                                                                                                     .
                                                                                                                                                                     t
                                                                                                                                                                     ;-
                                                                                                                                                                      i
                                                                                                                                                                      .
                                                                                                                                                                      :
                                                                                                                                                                      t
                                                                                                                                                                      '
                                                                                                                                                                      k
                                                                                                                                                                      .
                                                                                                                                                                      :
                                                                                                                                                                      '
                                                                                                                                                            Q '
                                                                                                                                                              1
                                                                                                                                                              r
                                                                                                                                                              '.
                                                                                                                                                               l
                                                                                                                                                               !
                                                                                                                                                               b
                                                                                                                                                               1'.
                                                                                                                                                                                '
                                                                                                                                                                                 .
                                                                                                                                                                                      '
                                                                                                                                                                                      (
                                                                                                                                                                                      l
                                                                                                                                                                                      h
                                                                                                                                                                                      -
                                                                                                                                                                                      )
                                                                                                                                                                                      '
                                                                                                                                                                                      -
                                                                                                                                                                                       .
                                                                                                                                                                                       ;
                                                                                                                                                                                       L
                                                                                                                                                                                       ï
                                                                                                                                                                                       :
                                                                                                                                                                                       '
                                                                                                                                                                                       t'
                                                                                                                                                                                 '  .zj.
                                                                                                                                                                                       j.
                                                                                                                                                                                 ..

                                                                                                                                                                              ,'..I
                                                                                                                                                                                    .y
                                                                                                                                                                                     Lt
                                                                                                                                                                                      .)
                                                                                                                                                                                       ''
                                                                                                                                                                                        -
                                                                                                                                                                                        ;
                                                                                                                                                                                        k
                                                                                                                                                                                        l
                                                                                                                                                                                        '
                                                                                                                                                                                  J-----'
                                                                                                                                                                                        A
pictureso (1twp m essAges were ofparticular intzrest. The pictum , td be referenced willbe
prpvid4dbelow asPICTUBE'
                  2
                       #Iand #2.

    a.PICTURE#1(PhbtoID 1267875373311453)waspostedon06-16-2917.                   istheonly
    pzxson
         *
           in thepicwr
                    k
                      e qnd       isdisplaying jhetwothllmbsup h.
                                                                o d si'gn representafiveof
    theRolllhg30'sCripGM g.
    b.PIUTURE #2(PholoID 1265932103505780)waspbàtedbn06-17-0017.                  iàheoëy
    person in'thepictùm and       isdisplayingthetwodr,lnb,up hAndsi> reprçsenlativeof
    theRolling30'sCrip Gahg.
    c.       titled a plcture that was posted oh his Fgcpbook page: ''I'
                                                                       he only time l'm

    disappoihtçdinmysylf'
                        iswhen1know 1% beqkxthentheclzèiùo 1mak:o dtkhoosetoqdeal
                                                    l
    with.z?l''Goodmorning/Ahernolm.Thehashtagusedf:rthatpidtim wa #Dirtwiizhrrbfers
    totheDlrtGangsRblling 30'sCrip Set
    d..Oh FatebookM vssenéerth'
                              readbetweçn          ud              isAsfpllpws:

             Wzzf/ldz'x          (100017538819059)
             Seqt2017:07-1.
                          8 12:45:36 UTC
             Ad/ytw hatl
                       sppcrip
                                      '
                    j             .

             AlzfAorœ           (100092670011747)
             Stnt2017* 771,8 12.
                               :47:40UTC
             Bbdy W hat'sCràccinCllbz

             Wtzf/l/rœ           (100017$78719059)
             Sent201'
                    7-07-1812:51:29UYC
             BndyShitjtustCRIP'N
                 :s1       t'W hat'sup Cdp''       .repliestdW hat'sCratcin thzbx'' to which
   .
                 repliesC'SIé.
                             SjastCtip'n''.Inth'
                                               ispxchmmb
                                                      '.
                                                       '''
                                                         s            ('
                                                                       isrefeninglo
       asa.
          CBP.




                                            14                                                 #
                                                                                          q(
            J

   22. During a shbpliRing incidentthatQccun'
                                            ed in W almart(4807 Valley View Blvd
Roanôke,VA 24012)on11/06/2017RoanokeCityPolicehwestigationrevealç;thatacellphone,
SIJBR CT DEW CE,wasdropped by                      when he ran from thestore and itwmsturned
over'
    to theRoanoke City PpliceDepârtment(17-120610).n e cellphone ispurrently in the
RoanokeCityPoliceDepnrtmentproperty room .ThecellphonetsaKyoceraM odel#E4520PTT,
M EID:99000612170864.
                    M.
                      FBITFO Ryan Brady learned thatan arrestwarrantwaspending for

                for thisfelony larceny atld upon furtherinvestigatibn realized that,the dropped
phonemuy cpntainimportantinformation intothevinlentcrimescommittedhytheROELIN'30's.




                      PICTURE #I                                 PICTURE #2




                                              15                                                  D/kyzwc
e   . .**




                          EIA W RONIC STORW E AND FOM NSIC AYAFYSIS
            23.       Based on my knoWltdge,training?and expedence,1klww thaléleqtm niçdçvicçs

     cah àtore infôrmàtiönfôrlong'periodsoftime. Similarly,thingsthathaveJbèen kiewed via'
                                                                                         the
     Intçm etaretypkallystpredforsomeperiodoftim eonthedevice.Thisinform ationcansometim es
     be retovered w ith forehsicstools.
            24.                èvidence. Asfurthetdùàcribed in AttàchhnèntB,thisàpplitation setks
                               '
                      Forehsic e

     petmlssinntplocgtçnotonly çlectropicallystoredinformatiop thatmight'
                                                                        servea,
                                                                          .   sdirecyevidelwe

     ofthecrimesdzscribedohthewarrant,butalsoforensiczvidenz:thétèstâblisheshow theSubject
     DkvicewAsvsed,thepufposçofi4suse,whoused it,Andwhen.Tlwm ispr4bablexckusetobçlievv
                                                     .




     thatthijforérigicûlectrènicekidencemightbeonthzSttbjèd Devidèbucéhse:
                  a. 1)Ata on 1he Morage medillm can prpvide evidence ofa fle thatwmspnce on the
                      .




                      stprqge m edilzm buthas binçe bten d4leted or editçd,or ofA ueleled plm ion of a
                                       .




                      Gle(suchas'
                                aparagraphthathasbeendeletedfrom awordproceàsing;le).
              .   b. Fprensic evidqnçe on a devke cap also indicatç Whq ,
                  .                                                     hgsused pr'
                                                                                  contrt
                                                                                       j'
                                                                                        lled the
                      device. Thls6tuserattribution''e'
                                                      videncè is.analtë6ustothùsèarch forfçindioiaof

                      occùpahey''whileexçcuting asearchwarrantataresidence.

                  c. A person with apprèpriate fnm
                                                 ''ilieity with how dn electroniù device wbtksmay,

                      aherexaminingthi,forenslc'evidencein ltsprofercontext,beabletodraw
                      conùlusibnséböuthow electronicdeviceswereusçt'
                                                                   thepurposeoftheiruse,who
                      psedlhem ,and whep.

                  d. The proço s bfidçqtifying the exAçyelçcponically stored infurnw tion on a,storage
                                                                    .




                      m edium thatare necessmy to draw ah atcurat: cbhclusion ià a dyn>m ic prodè:s.

                      Elçctronic evidence is notalwxysè
                                   .                  data thatcan be m erely rmviewed by a revfew


                                                     16
             ttx
               .qm and pwssed along to 'investigators. W hether data störed oh a ùom puter is
                          k                                      .

             evidpnce ,mly dep:r!d oh other informétioh s'tprEd on ttle computer and the
                      .                                                                .




             ap/licqtionoflmowledgeabouyhow acomput4rbehaves. n erefore,contextual
             iAformation necessarytounderstandôtlzrevidetlcealào fallswithinthescopeof
             the wartgnt.
                                                                                               )
          e. Further,irtfiàding evidencebf
                                         'how adevicewasused,thepttrpo&ebfitsuse,who

             uied it,and when,sometihwsitis.
                                           nçcessary to çôtablish thâta pgrticularthing is
                                                                                  .        '


             notpresentèh astoragqm 6dillm.
             .

                          '                .


      15. Naturt of vwpjfac/ïoa. Based qn the foregning, and consistent with R.u1e
41(e)(2)(b),thewarrans1am applyingforwotlldpermittheexàminationoftheDevioecönsisteht
                                   .



*1t11thewarrqnt. 'I'
                   h:qxamihatinn may'reqttireàuthoritiùsto vmploy tethniqtteà,includingbut
notli'
     m ited to computer-M sigtedscansoftheentirèm edillm ,thasm ightexposqmany pnrt.
                                                                                   qofthe
Devlcestohllm aninàpectionin orderltidelerm inewhetlwr.isis'evidçncedescdbedbythewatrant.
                          .    .       .                     .




      26. Mannetofekecution.Becnus:thiswàrràfltskeksonlypermitsiontoexam'ineth:
Device already in 1aw çnfomement',possession,sheexecutiqa ofthiswarransdoesno$ilw olve
th:physicalihtrusion onto a przntise; Cpnsequently,Isubmitthere isreasonable catls: forthe

opurtto attthotizeexecutionofthewaftantatally tirtl:irttheday orhight.

           sPEcI#IcJTY o#sEu ctlwkluu N'rRtTURN Alp NoTlcl
             N GARm NG IN TIATION o:Fou xslc IN M INATION
    27. Cöàsistent*1t11thèCourt'scurrentpolicy,theseatch Warrahttemrnwillligts11emodd
and serialnqmberbftlte SIJBJECT bEW CE and iiwtude ageneratdesciption ofany > 4 a11
usooiatedNkNperipheralequiplhentthéthàsbeeh seized.




                                               17                                                  cfv
                                                                                           1qlf)/
                                                                                                ,>
                                                                             CONCLUSIO N           -




           28. .1subm ittliatC
                             thisam davits'ùpportsprpbablecausefo*a seafchwrrantauthorizing

    the exnminaion of l e SUXJECT PEW CE,degcribed in Attgchm ent A to seek tlie hqms
    desvribedin AttachmentB.


                                   REOUEST FOR SEAVING
        29. Itisrespectfn11y requts-ted 1atthijCottrtisbûe an ordersealing,11h111furtherprderof
                                            .                                                                      .




.   theCourt,21paperssuàmitlzdinsuppottofthisppplkaticm,includlngtheapplicatiön,a/davit,
    qnd searth warrant. Ibelibve thatsealing this dptumentis neteàsary because the itemg and
    information to be selm d are releve tto an ongoing investigatlpn Into the criminalorgnhization'
                                                                                                  s
    andnot21ofth:te gèpofi isinvesiigation willbeseeched atthiAtime.B% eduponntyttéihing
                                                            k                                                          7

    and qxperience,1 have lèâm ed thatonlhw criminals actively search forçriminale davitsand
    svarch warrantsviaëeintemet?and disseminatm1em to otheronlinecriminalswstlwy deem
    apptopriatq, e.g., by pöstiqg them publicly online through the cedin: forum s. Pfemature
    disclosme'ofthe ùontents ofthis affidavitand related docllm qnts may have a sia ificantand

    negativeimpad onthecèhtinuinginvestigation andmaysevervlyjeopardizeitseffectiveness.
                                                                                         Respùctfully sqbmltted,
                                                                                                   .:


                                                                                         JO KIQP it î        -
                                                                                         FB1TF0

           Subscribedandyyprntobeforeme
           Septç' ?3-,2818:
                      '
                      . .                               '
                                                    .                .
                            '                   .                .       '       '
              '                         '                   '.               '             .   '
                  .    .                    .                                    .   .
                                '
                                    .                        . . '

           IN TVDSTATBSVAGIjTM TE JUDGB




                                                                                          18
